          Case
          Case19-34093
               19-03655 Document
                        Document19
                                 1 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on10/28/19
                                                    11/12/19 Page
                                                             Page11of
                                                                    of37
                                                                       37



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

In re:

LUTHER WAYNE SMITH,                                           Chapter 7

      Debtor.                                                 Case No.: 19-34093
___________________________/

KAPITUS SERVICING INC, AS
SERVICING AGENT FOR KAPITUS LLC,
                                                                            19-03655
                                                              Ad. Pro. No. __________
                   Plaintiff,
         v.

LUTHER WAYNE SMITH,

                   Defendant.
                                                /

                               KAPITUS SERVICING INC.’S
                COMPLAINT TO DETERMINE NON-DISCHARGEABILITY OF DEBT

              Kapitus Servicing Inc., as servicing agent for Kapitus LLC (“Kapitus” or the

 “Plaintiff”), by and through its undersigned attorneys files this Complaint under Section 523

 of Title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy

 Code”) objecting to the dischargeability of a pre-petition debt owed by Defendant Luther

 Wayne Smith (“Debtor” or “Smith”) to Plaintiff and seeking the denial of discharge of the

 Debtor and in support hereof alleges as follows:

                                 I.   JURISDICTION AND VENUE

         1.        This is a core proceeding under 28 U.S.C. §157(b)(2)(I) and is brought pursuant

to 11 U.S.C. §§ 523(a) and Rule 4007 of the Federal Rules of Bankruptcy Procedure.

         2.        Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 157 and

1334.
         Case
         Case19-34093
              19-03655 Document
                       Document19
                                1 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on10/28/19
                                                   11/12/19 Page
                                                            Page22of
                                                                   of37
                                                                      37



        3.        Venue over the instant action properly lies in this Court pursuant to 28 U.S.C.

§1409(a) because this Complaint arises in Debtor’s Chapter 7 bankruptcy case.

        4.        If the Court should find that this is not a core proceeding, Plaintiff consents to

entry of final judgment by the Court.1

        5.        This Adversary Proceeding relates to In re Luther Wayne Smith, Case No. 19-

34093 (Bankr. S.D. Texas) (Chapter 7), now pending in this Court (the “Bankruptcy Case”).

                                           II. THE PARTIES

        6.        Plaintiff Kapitus, is and was, at all relevant times, a Virginia Corporation, and at

all relevant times maintained its offices formally located at 211 Bulifants Blvd., Suite E,

Williamsburg, VA 23188 and currently located at 1500 Wilson Boulevard, Suite 350, Arlington,

VA 22201 as well as 120 West 45th Street, 4th Floor, New York, New York 10036.

        7.        Upon information and belief, Luther Wayne Smith is a natural person and is a

resident of the state of Texas residing at 6407 Star Lake Dr., Humble, Texas 77396.

        8.        Debtor operated Rebirth Body Shapers, LLC, d/b/a Rebirth Body Shapers

(“Rebirth” or “Merchant”) with its principal place of business located at 2131 War Admiral Dr.,

Stafford, Texas 77477. Upon information and belief, at all times relevant hereto, the Debtor was

Rebirth’s officer/owner/director/member/manager, controlled Rebirth, and made all decisions

and statements to Plaintiff relevant to the issues herein.




1
  Notwithstanding any of the allegations and claims herein, the institution of this Adversary Proceeding, the filing of
this complaint and any other appearance in this Adversary Proceeding and in the above-referenced bankruptcy case
(the “Bankruptcy Case”), including the submission of motions, opposition papers, and entry of orders, is without
waiver, and express reservation, of any and all of Plaintiff’s rights, defense and remedies available at law and in
equity, including, without limitation, under the Agreement (as defined below), Uniform Commercial Code, any
other applicable federal or state law and/or commercial code, and the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. If and when Plaintiff shall file a proof of claim in the Bankruptcy Case (the “Proof of Claim”), Plaintiff
expressly incorporates any reservation of rights that it shall incorporate in the Proof of Claim.

KAPITUS SERVICING, INC.’S COMPLAINT                                                                            PAGE 2
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                FiledininTXSB
                                         TXSBon
                                              on10/28/19
                                                 11/12/19 Page
                                                          Page33of
                                                                 of37
                                                                    37



      9.      Plaintiff is a secured creditor of Rebirth and an unsecured creditor of Debtor with

a claim against both in the amount of at least $182,006.53 (along with additional costs, fees,

expenses, and interest), pursuant to the Future Receivables Factoring Agreement executed by

Debtor and Rebirth, as defined and more fully detailed below.

                           III. GENERAL ALLEGATIONS

     10.      Debtor filed for bankruptcy under Chapter 7 of the Bankruptcy Code on July 26,

2019. [Doc. No. 1].

     11.      Pursuant to Official Form 309A filed on July 26, 2019, the deadline to object to

discharge is Monday, October 28, 2019. [Doc. No. 7].

     12.      Accordingly, this Complaint is timely filed.

                       IV. SPECIFIC FACTUAL ALLEGATIONS

     13.      On February 20, 2019, Debtor executed an application for financing with Plaintiff

(the “Application”). A true and correct copy of the Application is attached hereto as Exhibit A.

In the Application, Debtor represented that the funding request was “for business and not

consumer purposes.” Id.

     14.      Subsequently, on or about February 22, 2019, Smith, in his capacity as owner and

officer of Merchant, and in his individual capacity as guarantor, executed a Future Receivables

Factoring Agreement (ACH) (hereinafter the “Agreement”) with Kapitus LLC and its authorized

sub-servicing agent, Kapitus Servicing Inc. A true and correct copy of the Agreement is attached

hereto as Exhibit B.

     15.      Pursuant to the Agreement, Plaintiff purchased $165,132.00 of future accounts,

monetary payments, and other general receivables generated in the course of Rebirth’s business

operations (the “Receivables”). Contemporaneously with the execution of the Agreement, and as


KAPITUS SERVICING, INC.’S COMPLAINT                                                       PAGE 3
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on10/28/19
                                                  11/12/19 Page
                                                           Page44of
                                                                  of37
                                                                     37



further security, the Debtor executed a personal guaranty (the “Guaranty”), guaranteeing

Rebirth’s full performance of all terms and obligations under the Agreement. A true and correct

copy of the Agreement (which includes the Guaranty) is attached hereto as Exhibit B. Under the

terms of the Agreement, Kapitus Servicing Inc. is designated as Kapitus LLC’s general agent to

service and enforce the agreement; including enforcement through legal action.

      16.      On or about February 26, 2019, Plaintiff paid Debtor $118,800.00 as the agreed

purchase price for the Receivables. To allow Plaintiff to collect its purchased Receivables, the

Agreement required Rebirth to use only a single, specified depositing account to deposit all

Receivables collected by Rebirth (the “Account”), which was designated by the parties in the

Agreement and fully accessible to Plaintiff. See Exhibit B, Agreement, p. 1 & pp. 3–4 §§ 1.1,

2.7. From this account, the Agreement entitled Plaintiff to collect 12.7% of the batch amount of

Debtor’s collected receivables via Automated Clearing House (“ACH”) in the weekly amount of

$3,179.00 through debits from the Account. See id., pp. 1, 4, §2.7.

      17.      To avoid disruption, the Agreement prohibited changes to the Account or the

designation of the deposit account except with Plaintiff’s express written consent. See id. at p. 3

§1.1. Moreover, the Agreement provides that the Merchant is responsible for ensuring that funds

adequate to cover the amount to be debited by Plaintiff remain in the account.

      18.      Further, the Agreement provides that Kapitus may invoke several protections

against default in the event that “(a) Merchant changes its deposit relationships with any

financial institution in any way that interferes with [Kapitus]’s collection of the Receipts due; (b)

Merchant closes or changes the bank account(s) through which the Receipts are settled, or

permits any event to occur that could cause diversion of any of Merchant’s transactions to

another bank account; (c) Merchant interrupts the operation of its business (other than adverse


KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 4
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on10/28/19
                                                  11/12/19 Page
                                                           Page55of
                                                                  of37
                                                                     37



weather, natural disasters or acts of God) transfers, moves, sells, disposes, transfers or otherwise

conveys its business or assets . . . ; or (d) any debit of the Specified Amount is rejected or

returned due to insufficient funds and Merchant fails to contact [Kapitus] within three (3)

business days.”

      19.      In addition to the above terms, by entering the Agreement, Debtor represented,

warranted, and covenanted the following:

               II.         REPRESENTATIONS,              WARRANTIES  AND
               COVENANTS. [Rebirth] represents, warrants and covenants that
               as of this date and during the term of the Agreement:

               2.1 Financial Condition and Financial Information. [Rebirth] is
               solvent, and no transfer of property is being made by [Rebirth] and
               no obligation is being incurred by [Rebirth] in connection with this
               Agreement with the intent to hinder, delay, or defraud either
               present or future creditors of [Reibrth]. [Rebirth’s] bank statements
               and financial statements, provided to [Kapitus] fairly represent the
               financial condition of [Rebirth] at such dates, and since those dates
               there has been no material adverse changes, financial or otherwise,
               in such condition, operation or ownership of [Rebirth]. [Rebirth] is
               current on any and all lease, rent or mortgage payments due. No
               material changes, financial or otherwise, in the condition,
               operation or ownership of [Rebirth] are in any way expected or
               anticipated. [Rebirth] has a continuing, affirmative obligation to
               advise [Kapitus] of any material adverse change in its financial
               condition, operation or ownership. …

               2.7 Daily Batch Out. [Rebirth] will batch out receipts with the
               Processor on a daily basis. …

               2.9 No Bankruptcy or Insolvency. As of the date of this
               Agreement, [Rebirth] represents that it is not insolvent and does
               not contemplate and has not filed any petition for bankruptcy
               protection under Title 11 of the United States Code or any state
               law analogue, and there has been no involuntary petition under
               such laws brought or pending against [Rebirth]. [Rebirth] further
               warrants that it does not anticipate filing any such receivership or
               bankruptcy petition and it does not anticipate that an involuntary
               petition will be filed against it.



KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 5
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on10/28/19
                                                  11/12/19 Page
                                                           Page66of
                                                                  of37
                                                                     37



                  2.10 Additional Financing. [Rebirth] shall not enter into any
                  arrangement, agreement or commitment for any additional
                  financing, whether in the form of a purchase of receivables or a
                  loan to the business with any party other than [Kapitus]
                  without [Kapitus]’s written permission.

                  2.11 Unencumbered Receipts. [Rebirth] has good, complete and
                  marketable title to all Receipts, free and clear of all liabilities, liens
                  and claims, charges, restrictions, conditions, options, rights,
                  mortgages, security interests, equities, pledges, encumbrances of
                  any kind or nature whatsoever or any other rights or interests that
                  may be inconsistent with the transactions contemplated with, or
                  adverse to the interests of [Kapitus].

                  2.12 Business Purpose. [Rebirth] is a valid business in good
                  standing under the laws of the jurisdictions in which it is organized
                  and/or operates, and [Rebirth] is entering into this Agreement for
                  business purposes and not as a consumer for personal, family or
                  household purposes.

Id. at pp. 3–4.

      20.         In executing the Agreement, Debtor agreed that all information provided in forms

and recorded interviews was “true, accurate, and complete in all respects”, and the Agreement

further emphasized that “ANY MISREPRESENTATION MADE BY [REBIRTH] OR

[DEBTOR] IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A

SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT

INDUCEMENT TO OBTAIN FUNDING.” See Agreement at p. 2 (emphasis in original).

      21.         In reliance on the representations made by Debtor in the Agreement and the

Application, Plaintiff agreed to purchase certain of Rebirth’s Receivables, as outlined above.

      22.         Almost immediately after its execution by the parties, Debtor and Rebirth

materially violated the terms of the Agreement. After making the three payments in March 2019

of $3,179 each (totaling $9,537.00), on March 26, 2019, Rebirth’s payment to Kapitus was

returned due to insufficient funds.


KAPITUS SERVICING, INC.’S COMPLAINT                                                            PAGE 6
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
         Case
         Case19-34093
              19-03655 Document
                       Document19
                                1 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on10/28/19
                                                   11/12/19 Page
                                                            Page77of
                                                                   of37
                                                                      37



      23.        Through May 29, 2019, an additional four payments were returned for insufficient

funds,2 until on June 18, 2019, Kapitus was advised that Rebirth had issued a stop payment on

Kapitus’ contractual debits. Rebirth has made no subsequent payments to Kapitus, and is in

default under the Agreement. Rebirth and Debtor materially breached the Agreement multiple

times commencing March 2019.

      24.        On July 8, 2019, and as a result of the default and breach of the Agreement,

Kapitus brought suit against both Rebirth and Debtor in Virginia State court seeking the amount

owed under the Agreement, fees incurred, and for court costs and attorneys’ fees in bringing the

state court action. In total, Kapitus sought One Hundred Forty-Three Thousand Eight Hundred

Fifty Dollars ($143,850.00) in principal plus interest at the judgment rate of six percent per

annum, plus attorney’s fees in the amount of Thirty-Five Thousand Nine Hundred Sixty-Two

Dollars and 50/100 ($35,962.50). That total of $179,812.50 has now increased, due to interest,

to $182,006.53 at the time of this filing.

      25.        On July 26, 2019, shortly after Kapitus filed the state court action and before a

judgment could be obtained, Debtor declared bankruptcy. In his bankruptcy petition, Debtor

placed the value of Rebirth at $0. The filing of this bankruptcy and declaration of no value

occurred despite Debtor signing the Agreement, which provides that no bankruptcy or

insolvency was anticipated at the time the Agreement was executed. See Agreement, p. 4, § 2.9.

Debtor seemingly attempts to disclaim any ownership interest in Rebirth in his bankruptcy

petition, despite representing himself in the Application as the owner, and despite the company

documents provided to Kapitus indicating Debtor as the 100% shareholder of Rebirth. See, e.g.,

Exhibit A, Application.
2
        In that period of time, Rebirth made an additional 3 payments, with the last payment on May 14, 2019, in
the amount of $3,179.00.

KAPITUS SERVICING, INC.’S COMPLAINT                                                                     PAGE 7
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on10/28/19
                                                  11/12/19 Page
                                                           Page88of
                                                                  of37
                                                                     37



      26.      Upon information and belief, at the time of the Agreement, and its negotiation,

Rebirth was behind on payments to one or more creditors. Upon information and belief, the acts

and omissions that constitute default of the Agreement were performed or omitted by, at the

direction of, or with the consent of the Debtor.

      27.      In addition to signing the Agreement in his capacity as an owner and officer of

Rebirth, Debtor also signed the Agreement as a Guarantor, agreeing to be obligated to all terms

of the Agreement. See Agreement, pp. 8–9.          Indeed, Debtor personally guaranteed that he

would not take any action, nor permit Rebirth to take any action, that would breach the

Agreement. Related to that guarantee, under the Agreement Debtor also agreed to provide

Kapitus protections against default, including his agreement to the following protections which

Kapitus was entitled to invoke against Debtor:

               Protection 1. The full uncollected Purchase Amount plus all fees due
               under this Agreement and the attached Security Agreement become due
               and payable in full immediately

               Protection 2. [Kapitus] may enforce the provisions of the Personal
               Guaranty of Performance against the Guarantor.

               Protection 3. [Kapitus] may enforce its security interest in the Collateral
               identified in Article III hereof.

               Protection 4. The entire Purchase Amount shall become immediately
               refundable to [Kapitus] from Merchant.

               Protection 5. [Kapitus] may proceed to protect and enforce its rights and
               remedies by lawsuit. In any such lawsuit, in which [Kapitus] shall recover
               judgment against Merchant, Merchant shall be liable for all of [Kapitus]’s
               costs of lawsuit, including but not limited to attorneys’ fees of twenty five
               percent (25%) of any balance due, court costs and expenses.

               Protection 6. [Kapitus] may debit Merchant’s depository accounts
               wherever situated by means of ACH debit or facsimile signature on a
               computer generated check




KAPITUS SERVICING, INC.’S COMPLAINT                                                            PAGE 8
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on10/28/19
                                                  11/12/19 Page
                                                           Page99of
                                                                  of37
                                                                     37



      28.      “These protections are in addition to any other remedies available to Kapitus at

law, in equity or otherwise pursuant to th[e] Agreement.” See id. at p. 3, § 1.9.

      29.      According to Debtor’s Schedule D and Schedule E/F filed as part of Debtor’s

bankruptcy petition on July 25, 2019, Debtor has significant balances totaling more than

$375,000 among 13 separate creditors. Debtor’s Schedule E/F additionally admits to owing

Plaintiff $179,812.50, the amount sought by Kapitus in the state court action in July, 2019.

Although close to accurate, when including the principal, interests, fees, and attorneys’ fees and

costs, the amount owed to Plaintiff by Debtor totals $182,006.53.

      30.      Additionally, Debtor’s Schedule E/F indicates potential financing obtained by

Debtor in March 2019 in the amount of $25,930.00, after the entry of the Agreement with

Kapitus. This violates §2.10 of the Agreement as such financing was obtained without Kapitus’s

written permission.

      31.      Upon information and belief, Debtor never had any intention to honor the

Agreement. Instead, upon information and belief, Debtor intended to use a bank account other

than the Account to divert the Receivables proceeds away from Plaintiff at the execution of the

Agreement.

      32.      Debtor’s conduct and statements demonstrate that Debtor obtained money from

Plaintiff by false pretenses, false statements, or actual fraud. Accordingly, the debt owed by

Debtor to Plaintiff is non-dischargeable, and Plaintiff is entitled to an award of damages in the

amount of $182,006.53, plus attorneys’ fees, costs incurred, interest, and such other relief as the

Court deems just and proper.




KAPITUS SERVICING, INC.’S COMPLAINT                                                         PAGE 9
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page10
                                                             10of
                                                               of37
                                                                  37



                                         COUNT I
             (Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A))

      33.       Plaintiff realleges paragraphs 1 through 32 and incorporates the same as though

set forth herein.

      34.       Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent to never allow the Plaintiff to collect on the full Receivables it purchased. In

addition, Plaintiff believes and alleges that the Debtor made false statements to Plaintiff with the

intent to induce Plaintiff to extend funds.

      35.       Debtor also engaged in the following conduct:

              a. In the Agreement and the Application, Debtor and Rebirth represented to

                    Plaintiff that Debtor intended to use the funding proceeds for business purposes.

                    Specifically, the Debtor represented and promised to Plaintiff to use funding

                    proceeds exclusively for a “business purposes and not as a consumer for

                    personal, family or household purposes.” See Exhibit A, Application; Exhibit

                    B, Agreement, p. 4, § 2.12. Plaintiff justifiably relied on these representations

                    to extend the funding and execute the Agreement.

              b. To allow Plaintiff to collect its purchased Receivables, the Agreement required

                    Debtor to use only a single, specified depositing account to deposit all

                    Receivables collected by Discovery (the “Account”), which was designated by

                    the parties in the Agreement and fully accessible to Plaintiff. See Exhibit B,

                    Agreement, pp. 1, 3–4 §§ 1.1, 2.3.        Plaintiff justifiably relied on these

                    representations to extend the financing and execute the Agreement.




KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 10
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
      Case
      Case19-34093
           19-03655 Document
                    Document19
                             1 Filed
                               Filedin
                                     inTXSB
                                       TXSBon
                                            on10/28/19
                                              11/12/19 Page
                                                       Page11
                                                            11of
                                                              of37
                                                                 37



            c. The Debtor and Rebirth also made the following representations and warranties

               to Plaintiff in the Agreement, each of which Plaintiff relied upon to provide the

               funding to Rebirth:

              II.         REPRESENTATIONS,              WARRANTIES  AND
              COVENANTS. [Rebirth] represents, warrants and covenants that
              as of this date and during the term of the Agreement:

              2.1 Financial Condition and Financial Information. [Rebirth]
              is solvent, and no transfer of property is being made by [Rebirth]
              and no obligation is being incurred by [Rebirth] in connection with
              this Agreement with the intent to hinder, delay, or defraud either
              present or future creditors of [Reibrth]. [Rebirth’s] bank statements
              and financial statements, provided to [Kapitus] fairly represent the
              financial condition of [Rebirth] at such dates, and since those dates
              there has been no material adverse changes, financial or otherwise,
              in such condition, operation or ownership of [Rebirth]. [Rebirth] is
              current on any and all lease, rent or mortgage payments due. No
              material changes, financial or otherwise, in the condition,
              operation or ownership of [Rebirth] are in any way expected or
              anticipated. [Rebirth] has a continuing, affirmative obligation to
              advise [Kapitus] of any material adverse change in its financial
              condition, operation or ownership. …

              2.7 Daily Batch Out. [Rebirth] will batch out receipts with the
              Processor on a daily basis. …

              2.9 No Bankruptcy or Insolvency. As of the date of this
              Agreement, [Rebirth] represents that it is not insolvent and does
              not contemplate and has not filed any petition for bankruptcy
              protection under Title 11 of the United States Code or any state
              law analogue, and there has been no involuntary petition under
              such laws brought or pending against [Rebirth]. [Rebirth] further
              warrants that it does not anticipate filing any such receivership or
              bankruptcy petition and it does not anticipate that an involuntary
              petition will be filed against it.

              2.10 Additional Financing. [Rebirth] shall not enter into any
              arrangement, agreement or commitment for any additional
              financing, whether in the form of a purchase of receivables or a
              loan to the business with any party other than [Kapitus]
              without [Kapitus]’s written permission.




KAPITUS SERVICING, INC.’S COMPLAINT                                                     PAGE 11
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
      Case
      Case19-34093
           19-03655 Document
                    Document19
                             1 Filed
                               Filedin
                                     inTXSB
                                       TXSBon
                                            on10/28/19
                                              11/12/19 Page
                                                       Page12
                                                            12of
                                                              of37
                                                                 37



               2.11 Unencumbered Receipts. [Rebirth] has good, complete and
               marketable title to all Receipts, free and clear of all liabilities, liens
               and claims, charges, restrictions, conditions, options, rights,
               mortgages, security interests, equities, pledges, encumbrances of
               any kind or nature whatsoever or any other rights or interests that
               may be inconsistent with the transactions contemplated with, or
               adverse to the interests of [Kapitus].

               2.12 Business Purpose. [Rebirth] is a valid business in good
               standing under the laws of the jurisdictions in which it is organized
               and/or operates, and [Rebirth] is entering into this Agreement for
               business purposes and not as a consumer for personal, family or
               household purposes.

       Id, at p. 3–4.

             d. Plaintiff was to collect $3,179.00 per week from Rebirth via ACH debits.

                 Plaintiff transferred the funding proceeds into this Account. Pursuant to the

                 Agreement entered into by Debtor, Rebirth was to maintain the Account with

                 sufficient funds to cover receivables payments to Plaintiff.

             e. Plaintiff relied on these representations to extend the funding and execute the

                 Agreement. Id., at p. 1.

             f. However, upon information and belief, Debtor intended to use a bank account

                 other than the Account to divert the Receivables proceeds away from Plaintiff at

                 the execution of the Agreement. Additionally, upon information and belief, the

                 acts and omissions that constitute default of the Agreement were performed or

                 omitted by, at the direction of, or with the consent of the Debtor. Furthermore,

                 upon information and belief, at the time of the Agreement, and its negotiation,

                 Rebirth was behind on payments to one or more creditors.




KAPITUS SERVICING, INC.’S COMPLAINT                                                         PAGE 12
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page13
                                                             13of
                                                               of37
                                                                  37



             g. Upon information and belief, and as indicated in Debtor’s Schedule E/F. the

                 Debtor obtained additional financing, without Kapitus’s written permission,

                 after executing the Agreement and in violation of §2.10 of the Agreement.

             h. Upon information and belief, the Debtor never had any intention to honor the

                 Agreement, or any intent to use the funding proceeds from the Agreement for

                 business purposes.

             i. On or about February 26, 2019, Debtor received $118,800.00 from Plaintiff

                 based on Plaintiff’s reliance on Debtor’s false and fraudulent statements and

                 acts.   Debtor immediately defaulted on its payment obligations under the

                 Agreement.

             j. Despite Debtor’s bankruptcy petition asserting he does not have an ownership

                 interest in Rebirth [Doc. No. 1, p. 10], on or about February 22, 2019, Debtor

                 executed the Application and the Agreement individually and as the owner of

                 Rebirth.

      36.      The Debtor’s statements and acts described above constitute conduct to obtain

money by false pretenses, false statements, or actual fraud.

      37.      The Debtor’s debt to Plaintiff is a debt for money, property, services, or an

extension, renewal, or refinancing of credit, obtained by false pretenses, a false representation, or

actual fraud, and is non-dischargeable. Plaintiff is further entitled to an award of damages in the

amount of $182,006.53 through July 26, 2019, plus attorneys’ fees, costs incurred, and such

other relief as the Court deems just and proper.

                                        COUNT II
            (Non-dischargeability of Debtor Pursuant to 11 U.S.C. § 523(a)(2)(B))

      38.      Plaintiff repeats and realleges paragraphs 1 through 37 and incorporates the same

KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 13
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page14
                                                             14of
                                                               of37
                                                                  37



as though set forth herein.

      39.      Pursuant to 11 U.S.C. § 523(a)(2)(B), a debt in which a debtor obtains money by

a statement in writing that is materially false respecting an insider’s financial condition, on

which the creditor reasonably relied, and which the debtor caused to be published with intent to

deceive is non-dischargeable.

      40.      The Debtor and Rebirth, an insider of the Debtor, did obtain money from Plaintiff

by the following written materially false statements in the Agreement respecting Debtor’s and

Rebirth’s financial condition on which Plaintiff reasonably relied, among others:

             a. On February 20, 2019, upon information and belief, Debtor executed the

                 Application in which he falsely and fraudulently represented that Rebirth would

                 use the funds for business debt consolidation when, in fact, Debtor intended to

                 transfer, remove, or conceal the funds, or to permit the funds to be transferred,

                 removed, or concealed.

            b. In the Agreement, Debtor represented to Plaintiff that Debtor intended to use the

               proceeds of the Agreement for business purposes.         Specifically, the Debtor

               represented and promised to Plaintiff to use the proceeds exclusively for a

               “business purposes and not as a consumer for personal, family or household

               purposes.” See Exhibit B, Agreement, p. 4, § 2.12. Plaintiff justifiably relied on

               these representations to extend the financing and execute the Agreement.

            c. To allow Plaintiff to collect its purchased Receivables, the Agreement required

               Debtor to use only a single, specified depositing account to deposit all

               Receivables collected by Discovery (the “Account”), which was designated by the

               parties in the Agreement and fully accessible to Plaintiff.          See Exhibit B,


KAPITUS SERVICING, INC.’S COMPLAINT                                                        PAGE 14
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
      Case
      Case19-34093
           19-03655 Document
                    Document19
                             1 Filed
                               Filedin
                                     inTXSB
                                       TXSBon
                                            on10/28/19
                                              11/12/19 Page
                                                       Page15
                                                            15of
                                                              of37
                                                                 37



              Agreement, pp. 1, 3–4 §§ 1.1, 2.3.           Plaintiff justifiably relied on these

              representations to extend the financing and execute the Agreement.

          d. The Debtor and Rebirth also made the following representations and warranties to

              Plaintiff in the Agreement, each of which Plaintiff relied upon to provide the

              funding to Rebirth:

              II.         REPRESENTATIONS,              WARRANTIES  AND
              COVENANTS. [Rebirth] represents, warrants and covenants that
              as of this date and during the term of the Agreement:

              2.1 Financial Condition and Financial Information. [Rebirth]
              is solvent, and no transfer of property is being made by [Rebirth]
              and no obligation is being incurred by [Rebirth] in connection with
              this Agreement with the intent to hinder, delay, or defraud either
              present or future creditors of [Reibrth]. [Rebirth’s] bank statements
              and financial statements, provided to [Kapitus] fairly represent the
              financial condition of [Rebirth] at such dates, and since those dates
              there has been no material adverse changes, financial or otherwise,
              in such condition, operation or ownership of [Rebirth]. [Rebirth] is
              current on any and all lease, rent or mortgage payments due. No
              material changes, financial or otherwise, in the condition,
              operation or ownership of [Rebirth] are in any way expected or
              anticipated. [Rebirth] has a continuing, affirmative obligation to
              advise [Kapitus] of any material adverse change in its financial
              condition, operation or ownership. …

              2.7 Daily Batch Out. [Rebirth] will batch out receipts with the
              Processor on a daily basis. …

              2.9 No Bankruptcy or Insolvency. As of the date of this
              Agreement, [Rebirth] represents that it is not insolvent and does
              not contemplate and has not filed any petition for bankruptcy
              protection under Title 11 of the United States Code or any state
              law analogue, and there has been no involuntary petition under
              such laws brought or pending against [Rebirth]. [Rebirth] further
              warrants that it does not anticipate filing any such receivership or
              bankruptcy petition and it does not anticipate that an involuntary
              petition will be filed against it.

              2.10 Additional Financing. [Rebirth] shall not enter into any
              arrangement, agreement or commitment for any additional
              financing, whether in the form of a purchase of receivables or a

KAPITUS SERVICING, INC.’S COMPLAINT                                                     PAGE 15
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page16
                                                             16of
                                                               of37
                                                                  37



              loan to the business with any party other than [Kapitus]
              without [Kapitus]’s written permission.

              2.11 Unencumbered Receipts. [Rebirth] has good, complete and
              marketable title to all Receipts, free and clear of all liabilities, liens
              and claims, charges, restrictions, conditions, options, rights,
              mortgages, security interests, equities, pledges, encumbrances of
              any kind or nature whatsoever or any other rights or interests that
              may be inconsistent with the transactions contemplated with, or
              adverse to the interests of [Kapitus].

              2.12 Business Purpose. [Rebirth] is a valid business in good
              standing under the laws of the jurisdictions in which it is organized
              and/or operates, and [Rebirth] is entering into this Agreement for
              business purposes and not as a consumer for personal, family or
              household purposes.

See Exhibit B, Agreement, p. 3-4.

            e. Plaintiff was to collect $3,179.00 per week from Rebirth via ACH debits.

                Plaintiff transferred the funding proceeds into this Account. Pursuant to the

                Agreement, Rebirth was to maintain the Account with sufficient funds to cover

                receivables payments to Plaintiff.

            f. Plaintiff relied on these representations to extend the funding and execute the

                Agreement. Id., at p. 1.

            g. However, upon information and belief, Debtor intended to use a bank account

                other than the Account to divert the Receivables proceeds away from Plaintiff at

                the execution of the Agreement. Additionally, upon information and belief, the

                acts and omissions that constitute default of the Agreement were performed or

                omitted by, at the direction of, or with the consent of the Debtor. Furthermore,

                upon information and belief, at the time of the Agreement, and its negotiation,

                Rebirth was behind on payments to one or more creditors.




KAPITUS SERVICING, INC.’S COMPLAINT                                                        PAGE 16
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page17
                                                             17of
                                                               of37
                                                                  37



             h. Upon information and belief, and as indicated in Debtor’s Schedule E/F. the

                Debtor obtained additional financing, without Kapitus’s written permission,

                after executing the Agreement and in violation of §2.10 of the Agreement.

             i. Upon information and belief, the Debtor never had any intention to honor the

                Agreement, or any intent to use the funding proceeds from the Agreement for

                business purposes.

             j. On February 22, 2019, upon information and belief, Debtor executed the

                Agreement in which he falsely and fraudulently represented that he intended to

                use the funds for business purposes rather than personal, family, or household

                purposes when, in fact, Debtor intended to transfer, remove, or conceal the

                Funds, or to permit the Funds to be transferred, removed, or concealed, to be

                used for personal, family, or household purposes.

             k. On or about February 26, 2019, Rebirth received $118,800.00 from Plaintiff

                based on Plaintiff’s reliance on Debtor’s false and fraudulent statements and

                acts.   Debtor immediately defaulted on its payment obligations under the

                Agreement.

             l. Despite Debtor’s bankruptcy petition asserting he does not have an ownership

                interest in Rebirth [Doc. No. 1, p. 10], on or about February 22, 2019, Debtor

                executed the Application and the Agreement individually and as the owner of

                Rebirth.

     41.       The Debtor’s conduct described above constitutes obtaining money by materially

false written statement regarding an insider’s financial condition, on which Plaintiff relied, and

which the Debtor made with the intent to deceive.


KAPITUS SERVICING, INC.’S COMPLAINT                                                       PAGE 17
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page18
                                                             18of
                                                               of37
                                                                  37



      42.       Consequently, the Debtor’s debt to Plaintiff is one for money obtained by

materially false written statement regarding an insider’s financial condition, on which Plaintiff

relied, and which the Debtor made with intent to deceive, and is non-dischargeable.

      43.       As a result of Debtor’s statements and acts described above, Debtor is not entitled

to a discharge pursuant to Section 523(a)(2) of the Bankruptcy Code.

      44.       Accordingly, Debtor’s debt to Plaintiff is non-dischargeable, and Plaintiff is

entitled to an award of damages in the amount of $182,006.53 through July 26, 2019, plus

attorneys’ fees, costs incurred, and such other relief as the Court deems just and proper.

                                        COUNT III
                Nondischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(4))

      45.       Plaintiff repeats and realleges the above allegations set forth in Paragraph 1

through 44 and incorporates the same herein as though more fully stated at length.

      46.       Debtor’s liability to Plaintiff as alleged herein, is a debt “for fraud or defalcation

while acting in a fiduciary capacity, embezzlement, or larceny” within the meaning of 11 U.S.C.

§ 523 (a)(4).

      47.       Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent to take funds from Plaintiff without any intent to repay these funds.

      48.       On or about February 26, 2019, Plaintiff transferred $118,800.00, less deductions

in reliance on the Debtor’s statements in the Application and the Agreement.

      49.       Debtor immediately defaulted on its obligations under, and materially violated the

terms of, the Agreement.

      50.       Specifically, after making the three payments in March 2019 of $3,179 each

(totaling $9,537.00), on March 26, 2019, Rebirth’s payment to Kapitus was returned due to

insufficient funds. Through May 29, 2019, an additional four payments were returned for

KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 18
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
        Case
        Case19-34093
             19-03655 Document
                      Document19
                               1 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on10/28/19
                                                11/12/19 Page
                                                         Page19
                                                              19of
                                                                of37
                                                                   37



insufficient funds,3 until on June 18, 2019, Kapitus was advised that Rebirth had issued a stop

payment on Kapitus’ contractual debits. Rebirth has made no subsequent payments to Kapitus,

and is in default under the Agreement.             By no later than June 18, 2019, Debtor stopped

depositing Rebirth’s Receivables (or any other amounts) into the Account, thereby preventing

Plaintiff from collecting its Receivables purchased from Rebirth.

      51.        As the Agreement was executed by the parties on February 22, 2019, Debtor

materially breached the Agreement less than four months after its execution.

      52.        Debtor obtained the funds from the Agreement by committing fraud and

defalcation while acting in a fiduciary capacity as the owner, managing member, shareholder,

officer, and/or director of Rebirth.

      53.        Upon information and belief, Debtor misappropriated significant portions of the

funds and/or receivables for her own benefit by fraudulent intent or deceit.

      54.        Upon information and belief, Debtor transferred the funds and/or receivables into

accounts not accessible by Plaintiff, which constitutes larceny.

      55.        Upon information and belief, Debtor used the funds and/or receivables without

explanation, reason or purpose relating to Rebirth’s business.

      56.        Upon information and belief, and as indicated in Debtor’s Schedule E/F. the

Debtor obtained additional financing, without Kapitus’s written permission, after executing the

Agreement and in violation of §2.10 of the Agreement.

      57.        Alternatively, Debtor’s misappropriation of the funds and/or receivables was

embezzlement because Plaintiff entrusted Debtor with the funds and/or receivables and because

Debtor may have obtained control over such funds and/or receivables without authorization.
3
        In that period of time, Rebirth made an additional 3 payments, with the last payment on May 14, 2019, in
the amount of $3,179.00.

KAPITUS SERVICING, INC.’S COMPLAINT                                                                    PAGE 19
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page20
                                                             20of
                                                               of37
                                                                  37



      58.      The Debtor’s debt to Plaintiff is a debt for larceny and/or embezzlement because

the Debtor stole the receivables to be deposited into the Account that Plaintiff acquired under the

Agreement with the intent to permanently deprive the Plaintiff of those receivables.

      59.      Plaintiff sustained damages as a result of Debtor’s fraud and defalcation while

acting as a fiduciary, his embezzlement, and/or his larceny of the funds and/or receivables.

      60.      Debtor’s obligation to Plaintiff is a debt for fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny, and is nondischargeable.          Plaintiff is further

entitled to an award of damages in the amount of $182,006.53 through July 26, 2019, plus

attorneys’ fees, costs incurred, and such other relief as the Court deems just and proper.

                                        COUNT IV
              (Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(6))

      61.      Plaintiff repeats and realleges paragraphs 1 through 60 and incorporates the same

as though set forth herein.

      62.      Pursuant to Section 523(a)(6) of the Bankruptcy Code, a debt incurred by a debtor

who engages in willful malicious conduct which results in damage shall be non-dischargeable.

      63.      Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent not to use the proceeds from the Agreement for business purposes and not to repay

the amounts owed under the Agreement. In addition, the Debtor made false statements to

Plaintiff with the intent to induce Plaintiff to extend funds under the Agreement.

      64.      Debtor immediately defaulted on its payment obligations under the Agreement.

Specifically, Debtor only paid $22,253.00 of the $165,132.00 initially owed under the Account.

The Debtor thereafter stopped making payments as agreed to in the Agreement.

      65.      Upon information and belief, the Debtor never had any intention to honor the

either the Agreement.

KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 20
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
          Case
          Case19-34093
               19-03655 Document
                        Document19
                                 1 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on10/28/19
                                                  11/12/19 Page
                                                           Page21
                                                                21of
                                                                  of37
                                                                     37



      66.      The Debtor also engaged in the following willful and malicious acts, among

others:

                 a. The Debtor willfully and maliciously executed the Agreement in which he

                    represented that his and Rebirth’s financial condition was accurately

                    reflected in the documents produced to Plaintiff.

                 b. The Debtor willfully and maliciously executed the Agreement in which he

                    represented that he intended to use the funds from Plaintiff for business

                    purposes.

                 c. The Debtor willfully and maliciously made material omissions of fact that

                    induced Plaintiff into transferring the funds to Rebirth, such as failing to

                    disclose that he did not intend to pay the receivables to Plaintiff as

                    represented in the Agreement.

                 d. Plaintiff funded the purchase of Receivables to Rebirth based on the

                    Debtor’s false and fraudulent statements and acts.

                 e. Upon information and belief, Debtor willfully and maliciously

                    misappropriated significant portions of the funds and/or receivables for her

                    own benefit by fraudulent intent or deceit.

                 f. Upon information and belief, Debtor willfully and maliciously transferred

                    the funds and/or receivables into accounts not accessible by Plaintiff.

                 g. Upon information and belief, Debtor willfully and maliciously used the

                    funds and/or receivables without explanation, reason, or purpose relating

                    to Rebirth’s business.

                 h. Upon information and belief, the Debtor never had any intention to honor


KAPITUS SERVICING, INC.’S COMPLAINT                                                           PAGE 21
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page22
                                                             22of
                                                               of37
                                                                  37



                     the Agreement, or any intent to use the funding proceeds from the

                     Agreement for business purposes. Instead, upon information and belief,

                     Debtor willfully and maliciously utilized a bank account other than the

                     Account to divert the Receivables proceeds away from Plaintiff at the

                     execution of the Agreement.

                 i. Upon information and belief, the Debtor willfully and maliciously had the

                     intent to withhold, and not pay back, amounts owed to Kapitus under the

                     Agreement.

                 j. Upon information and belief, and as indicated in Debtor’s Schedule E/F.

                     the Debtor willfully and maliciously obtained additional financing, without

                     Kapitus’s written permission, after executing the Agreement and in

                     violation of §2.10 of the Agreement.

                 k. Upon information and belief, the acts and omissions that constitute default

                     of the Agreement were willfully and maliciously performed or omitted by,

                     at the direction of, or with the consent of the Debtor.

                 l. On information and belief, there are material omissions in the Debtor’s

                     bankruptcy filings related to the Debtor’s continued and undisclosed role

                     as Rebirth’s Owner and Officer.

      67.      The Debtor’s activities described herein constitute willful and malicious conduct

which resulted in damage to Plaintiff, and the debt owed under the terms of the Agreement.

      68.      Accordingly, Debtor’s debt to Plaintiff is non-dischargeable, and Plaintiff is

entitled to an award of damages in the amount of $182,006.53 through July 26, 2019, plus

attorneys’ fees, costs incurred, and such other relief as the Court deems just and proper.


KAPITUS SERVICING, INC.’S COMPLAINT                                                          PAGE 22
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
       Case
       Case19-34093
            19-03655 Document
                     Document19
                              1 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on10/28/19
                                               11/12/19 Page
                                                        Page23
                                                             23of
                                                               of37
                                                                  37



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for entry of judgment against the Debtor, as follows:

                a. for an award of damages in the amount of $182,006.53;

                b. for an order providing that the debt owed by Debtor to Plaintiff is non-

                    dischargeable in the instant bankruptcy case, in any other chapter under title

                    11 to which this case may be converted, and in any future bankruptcy case

                    filed by or against the Debtor;

                c. for attorneys’ fees and costs herein incurred; and

                d. for such other and further relief as this Court may deem just and proper.

Dated this 28th day of October 2019.

                                             DIAMOND MCCARTHY LLP

                                             /s/ Charles M. Rubio
                                             Charles M. Rubio
                                             Bar No. 24083768
                                             crubio@diamondmccarthy.com
                                             909 Fannin, Suite 3700
                                             Houston, Texas 77010
                                             Telephone: (713) 333-5100
                                             Facsimile: (713) 333-5199

                                             David W. Reynolds
                                             Bar No. 24098319
                                             dreynolds@diamondmccarthy.com
                                             2711 Haskell Ave., Suite 3100
                                             Dallas, Texas 75204
                                             Telephone: (214) 389-5300
                                             Facsimile (214) 389-5399

                                             COUNSEL FOR PLAINTIFF
                                             KAPITUS SERVICING, INC.




KAPITUS SERVICING, INC.’S COMPLAINT                                                       PAGE 23
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
AS SERVICING AGENT FOR KAPITUS, LLC
Case
Case19-34093
     19-03655 Document
              Document19
                       1 Filed
                         Filedin
                               inTXSB
                                 TXSBon
                                      on10/28/19
                                        11/12/19 Page
                                                 Page24
                                                      24of
                                                        of37
                                                           37




                    EXHIBIT A
93
 55 Document
    Document19
             1 Filed
               Filedin
                     inTXSB
                       TXSBon
                            on10/28/19
                              11/12/19 Page
                                       Page25
                                            25of
                                              of37
                                                 37

                                                                                       Digital Loan Form
                                                                                   Phone: 855.888.1264
                                                                       Loan Specialist: Nicole McCloskey

        BUSINESS INFORMATION

         Business Legal Name                            Rebirth Body shapers LLC
         Business DBA Name                              Rebirth Body shapers LLC
         Physical Location Address                      Not Provided
                                                        Houston, TX 77054

         Physical Location Phone                        832.203.7441
         Contact Mobile Phone                           917.892.5404

        OWNER/OFFICER INFORMATION

         First Name                                     Luther
         Last Name                                      Smith
         Home Address                                   6407 Star Lake Drive
                                                        Humble, TX 77396

         Date Of Birth                                          /1954

          SS#                                                     -7316


        AUTHORIZATIONS

        The      Merchant     and      Owner(s)/Officer(s)   identified   above     (individually, an    “Applicant”)
        each represents, acknowledges and agrees that (1) all information and documents provided to
        National Funding, Inc. (“NF”) including credit card processor statements are true, accurate and complete, (2)
        Applicant will immediately notify NF of any change in such information or financial condition, (3) Applicant
        authorizes NF to disclose all information and documents that NF may obtain including credit reports to
        other persons or entities (collectively, "Assignees") that may be involved with or acquire commercial
        loans having daily repayment features and/or Merchant Cash Advance transactions, including
        without limitation the application therefor (collectively, "Transactions") and each Assignee is
        authorized to use such information and documents, and share such information and documents
        with other Assignees, in connection with potential Transactions, (4) each Assignee will
        rely upon the accuracy and completeness of such information and documents, (5) NF,
        Assignees,      and      each     of   their representatives,    successors,      assigns   and   designees
        (collectively, “Recipients”) are authorized to request and receive any investigative reports, credit
        reports, statements from creditors or financial institutions, verification of information, or any other
        information that a Recipient deems necessary, (6) Applicant waives and releases any claims
        against Recipients and any information-providers arising from any act or omission relating to
        the requesting, receiving or release of information, and (7) each Owner/Officer represents that he or she is
        authorized to sign this form on behalf of Merchant. (8) I consent to receive faxes and e-mails sent by NF
        and its affiliates for the purpose of transmitting account updates, requests for information and notices,
        and (9) this request is for business and not for consumer purposes.



        Luther Smith
         Owner/Officer Name


       Luther Smith                                                                              Feb 20, 2019
       Luther Smith (Feb 20, 2019)


         Owner/Officer Signature                                                                  Date


 Luther Smith
                                                Digital Loan Form / 2017.11
Case
Case19-34093
     19-03655 Document
              Document19
                       1 Filed
                         Filedin
                               inTXSB
                                 TXSBon
                                      on10/28/19
                                        11/12/19 Page
                                                 Page26
                                                      26of
                                                        of37
                                                           37




                    EXHIBIT B
Case
Case19-34093
     19-03655 Document
              Document19
                       1 Filed
                         Filedin
                               inTXSB
                                 TXSBon
                                      on10/28/19
                                        11/12/19 Page
                                                 Page27
                                                      27of
                                                        of37
                                                           37
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                         Case
                          Case
be personally liable for the     19-34093
                                  19-03655
                             Merchant’s           Document
                                                  Document
                                        obligations              19
                                                                  1 Filed
                                                    under the Personal Filedin
                                                                       GuarantyinofTXSB
                                                                                   TXSB    on
                                                                                            on10/28/19
                                                                                    Performance. 11/12/19
                                                                                                 Merchant andPage
                                                                                                              Page
                                                                                                              each   of 28
                                                                                                                         28above-signed
                                                                                                                        the of
                                                                                                                             of3737        Owners authorizes
PURCHASER, its agents and representatives and any credit reporting agency engaged by PURCHASER, to (i) investigate any references given or any other
statements or data obtained from or about Merchant or any of its Owners for the purpose of this Agreement, and (ii) obtain a credit report at any time now or
for so long as Merchant and/or Owners(s) continue to have any obligation owed to PURCHASER.



ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN CONNECTION WITH ANY APPLICATION
FOR FUNDING, IN ANY DOCUMENT SUBMITTED AND/OR THIS AGREEMENT WILL RESULT IN A SEPARATE
CAUSE OF ACTION, INCLUDING BUT NOT LIMITED TO A CLAIM AGAINST THE OWNER/GUARANTOR FOR
FRAUD OR FRAUDULENT INDUCEMENT




AUTHORIZED SUB-SERVICING AGENT – Kapitus Servicing, Inc.

PURCHASER, as Agent, may perform any and all of its duties and exercise its rights and powers by or through any one or more sub-agents. Kapitus
Servicing, Inc. (”Kapitus Servicing”) is the Authorized Sub-Servicing Agent of the PURCHASER for this contract providing administrative,
bookkeeping, reporting and support services for the PURCHASER and the Merchant. Kapitus Servicing is acting as agent for services including but
not limited to background checks, credit checks, general underwriting review, filing UCC-1 security interests, cash management, account reporting,
servicing, collections and remit capture. Merchant and Owner/Guarantor acknowledge and agree that PURCHASER has granted Kapitus Servicing
all rights and authority as its general agent to take any and all actions to enforce the terms of this Agreement, through legal actions in the name of
PURCHASER, or otherwise. Any and all authorizations and/or rights granted to PURCHASER under this Agreement are hereby granted to Kapitus
Servicing, as servicer and general agent for PURCHASER. Kapitus Servicing is not a credit card processor, or in the business of processing credit
cards. Merchant hereby acknowledges that in no event will Kapitus Servicing be liable for any claims made against the PURCHASER or the
Processor under any legal theory for lost profits, lost revenues, lost business opportunity, exemplary, punitive, actual, special, incidental, indirect or
consequential damages, each of which is waived by the Merchant and Owner/Guarantor.



                                                                                                               MERCHANT INITIALS: ____________




Kapitus-FRF-ACH 2018-12-12                                                                                                                    Page 2 of 6
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                            Case
                            Case19-34093
                                 19-03655 Document
                                          Document19
                                                   1 Filed
                                                     Filedin
                                                           inTXSB
                                                             TXSBon
                                                                  on10/28/19
                                                                    11/12/19 Page
                                                                             Page29
                                                                                  29of
                                                                                    of37
                                                                                       37
                                                             MERCHANT AGREEMENT TERMS AND CONDITIONS

I. GENERAL TERMS                                                 Receipts. PURCHASER has purchased and shall own              remedies available to PURCHASER at law, in equity
                                                                 all the Receipts described in this Agreement up to the       or otherwise pursuant to this Agreement.
1.1 Merchant Deposit Agreement. Merchant shall                   full Purchased Amount as the Receipts are created.
  execute an agreement (the “Merchant Deposit                    Payments made to PURCHASER in respect to the               Protection 1. The full uncollected Purchase Amount
  Agreement”) acceptable to PURCHASER, with a                    full amount of the Receipts shall be conditioned upon        plus all fees due under this Agreement and the
  Bank acceptable to PURCHASER, to set up the                    Merchant’s sale of products and services and the             attached Security Agreement become due and
  Account and obtain electronic fund transfer services.          payment therefore by Merchant’s customers in the             payable in full immediately
  Merchant shall provide PURCHASER and/or its                    manner provided in Section 1.1. In no event shall the      Protection 2. PURCHASER may enforce the provisions
  authorized agent with all of the information,                  aggregate of all amounts be deemed as interest               of the Personal Guarantey of Performance against the
  authorizations necessary for verifying Merchant’s              hereunder and charged or collected hereunder exceed          Guarantor.
  receivables, receipts and deposits into the Account.           the highest rate permissible at law. In the event that a   Protection 3. PURCHASER may enforce its security
  Merchant shall authorize PURCHASER to deduct the               court determines that PURCHASER has charged or               interest in the Collateral identified in Article III
  amounts owed to PURCHASER for the Receipts as                  received interest hereunder in excess of the highest         hereof.
  specified herein from settlement amounts which                 applicable rate, the rate in effect hereunder shall        Protection 4. The entire Purchase Amount shall
  would otherwise be due to Merchant by permitting               automatically be reduced to the maximum rate                 become immediately refundable to PURCHASER
  PURCHASER to withdraw the specific amount                      permitted by applicable law and PURCHASER shall              from Merchant.
  credited against the specified percentages by ACH              promptly refund to Merchant any interest received by       Protection 5. PURCHASER may proceed to protect
  debit of the Account. The authorization shall be               PURCHASER in excess of the maximum lawful rate,              and enforce its rights and remedies by lawsuit. In
  irrevocable without the written consent of                     it being intended that Merchant not pay or contract to       any such lawsuit, in which PURCHASER shall
  PURCHASER.                                                     pay, and that PURCHASER not receive or contract to           recover judgment against Merchant, Merchant shall
                                                                 receive, directly or indirectly in any manner                be liable for all of PURCHASER’s costs of lawsuit,
1.2 Term of Agreement. This Agreement shall have                 whatsoever, interest in excess of that which may be          including but not limited to attorneys’ fees of twenty-
  an indefinite term that shall last either until all the        paid by Merchant under applicable law.                       five percent (25%) of any balance due, court costs
  Merchant’s obligations to PURCHASER are fully                                                                               and expenses.
  satisfied. This shall include but not be limited to any      1.8 Power of Attorney Merchant irrevocably appoints          Protection 6. PURCHASER may debit Merchant’s
  renewals, outstanding fees or costs.                           PURCHASER as its agent and attorney-in-fact with             depository accounts wherever situated by means of
                                                                 full authority to take any action or execute any             ACH debit or facsimile signature on a computer-
1.3 Financial Condition. Merchant and Guarantor(s)               instrument or document to settle all obligations due         generated check drawn on Merchant’s bank account
  authorize PURCHASER to investigate their financial             to PURCHASER from Processor/Bank, or in the case             or otherwise.
  responsibility and history, and will provide to                of the occurrence of any of (a) - (d) in Section 1.9 or
  PURCHASER any bank or financial statements, tax                the occurrence of an Event of Default under Section 3      1.10 Protection of Information. Merchant and each
  returns, or any other documentation, as                        hereof, from Merchant, under this Agreement,                 person signing this Agreement on behalf of Merchant
  PURCHASER deems necessary prior to or at any                   including without limitation (i) to obtain and adjust        and/or as Owner, in respect of himself or herself
  time after execution of this Agreement. A photocopy            insurance; (ii) to collect monies due or to become due       personally, authorizes PURCHASER to disclose
  of this authorization will be deemed as acceptable for         under or in respect of any of the Collateral; (iii) to       information concerning Merchant’s and each
  release of any necessary information. PURCHASER                receive, endorse and collect any checks, notes, drafts,      Owner’s credit standing (including credit bureau
  is authorized to update such information and financial         instruments, documents or chattel paper in                   reports that PURCHASER obtains) and business
  profiles from time to time as it deems appropriate.            connection with clause (i) or clause (ii) above; (iv) to     conduct only to agents, affiliates, subsidiaries, and
                                                                 sign Merchant’s name on any invoice, bill of lading,         credit reporting bureaus. Merchant and each Owner
1.4 Transactional History. Merchant authorizes their             or assignment directing customers or account debtors         hereby waives to the maximum extent permitted by
  banks or financial institions to provide PURCHASER             to make payment directly to PURCHASER; and (v)               law any claim for damages against PURCHASER or
  with Merchant’s banking and/or processing history to           to file any claims or take any action or institute any       any of its affiliates and the PURCHASER relating to
  determine qualification or continuation in this                proceeding which PURCHASER may deem                          any (i) investigation undertaken by or on behalf of
  program.                                                       necessary for the collection of any of the unpaid            PURCHASER as permitted by this Agreement or (ii)
                                                                 Purchased Amount from the Collateral, or otherwise           disclosure of information as permitted by this
1.5 Indemnification. Merchant and Guarantor(s)                   to enforce its rights with respect to payment of the         Agreement.
  jointly and severally indemnify and hold harmless              Purchased Amount.
  PURCHASER, its officers, directors, shareholders,                                                                         1.11 Publicity. Merchant and each Owner only
  members, managers, employees, affiliates, agents and         1.9 Protections Against Default. The following                 authorizes PURCHASER to use its, his or her name
  representatives against all losses, damages, claims,           Protections 1 through 6 may be invoked by                    in a listing of clients and in advertising and marketing
  liabilities and expenses (including reasonable                 PURCHASER, immediately and without notice to                 materials with their express written consent.
  attorney’s fees) incurred as a result of claims asserted       Merchant in the event (a) Merchant changes its
  against PURCHASER by Merchant to the fullest                   deposit relationships with any financial institution in    1.12 UCC Agent & D/B/A’s. Merchant hereby
  extent permitted by law.                                       any way that interferes with PURCHASER’s                     acknowledges and agrees that PURCHASER may be
                                                                 collection of the Receipts due; (b) Merchant closes or       using “doing business as” or “d/b/a” names in
1.6 No Liability. In no event will PURCHASER its                 changes the bank account(s) through which the                connection with various matters relating to the
  officers, directors,         shareholders, members,            Receipts are settled, or permits any event to occur          transaction between PURCHASER and Merchant,
  managers, employees, affiliates, agents or                     that could cause diversion of any of Merchant’s              any may file UCC-1 financing statements and other
  representatives be liable for any claims asserted by           transactions to another bank account; (c) Merchant           notices or filings using such names on its own behalf
  Merchant under any legal theory for lost profits, lost         interrupts the operation of its business (other than         or    though       PURCHASER’s        UCC      agent.
  revenues, lost business opportunities, exemplary,              adverse weather, natural disasters or acts of God)           PURCHASER shall have no obligation to terminate
  punitive, special, incidental, indirect or consequential       transfers, moves, sells, disposes, transfers or              any UCC financing statement filed in connection
  damages, each of which is waived by Merchant and               otherwise conveys its business or assets without (i)         with this Agreement absent a written request by
  Guarantor(s).                                                  the express prior written consent of PURCHASER,              PURCHASER and after delivery of the Receipts
                                                                 and (ii) the written agreement of any purchaser or           Purchased Amount.
1.7 Sale of Receipts. Merchant and PURCHASER                     transferee to the assumption of all of Merchant’s
  agree that the Purchase Price under this Agreement is          obligations under this Agreement pursuant to               II.     REPRESENTATIONS, WARRANTIES AND
  in exchange for the Purchased Amount and that such             documentation satisfactory to PURCHASER; or (d)               COVENANTS Merchant represents, warrants and
  Purchase Price is not intended to be, nor shall it be          any debit of the Specified Amount is rejected or              covenants that as of this date and during the term of
  construed as a loan from PURCHASER to Merchant.                returned due to insufficient funds and Merchant fails         this Agreement:
  Merchant agrees that the Purchase Price is in                  to contact PURCHASER within three (3) business
  exchange for the sale of future Receipts pursuant to           days. These protections are in addition to any other       2.1 Financial Condition and Financial Information.
  this Agreement equals the fair market value of such                                                                         Merchant is solvent, and no transfer of property is


Kapitus-FRF-ACH 2018-12-12                                                                                                                                          Page 3 of 6
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
  being made by MerchantCase   Case     19-34093
                                         19-03655
                               and no obligation   is being Document
                                                            Document        19
                                                                             1 Filed
                                                                further warrants    Filed
                                                                                  that       in
                                                                                              innot
                                                                                        it does  TXSB
                                                                                                  TXSB       on
                                                                                                              on
                                                                                                     anticipate     10/28/19
                                                                                                                     11/12/19
                                                                                                                 filing any     Page
                                                                                                                                 Page30
                                                                                                                              remedy.       30of
                                                                                                                                           All   of37 37powers and remedies of
                                                                                                                                                 rights,
  incurred by Merchant in connection with this                  such receivership or bankruptcy petition and it does          PURCHASER in connection with this Agreement
  Agreement with the intent to hinder, delay, or                not anticipate that an involuntary petition will be           may be exercised at any time by PURCHASER after
  defraud either present or future creditors of                 filed against it.                                             the occurrence of an Event of Default, are cumulative
  Merchant. Merchant’s bank statements and financial                                                                          and not exclusive, and shall be in addition to any
  information, provided to PURCHASER fairly                   2.10 Additional Financing. Merchant shall not enter             other rights, powers or remedies provided by law or
  represent the financial condition of Merchant at such         into any arrangement, agreement or commitment                 equity.
  dates, and since those dates there has been no                for any additional financing, whether in the form
  material changes, financial or otherwise, in such             of a purchase of receivables or a loan to the               3.3 Costs. Merchant shall pay to PURCHASER all
  condition, operation or ownership of Merchant.                business with any party other than PURCHASER                  reasonable costs associated with (a) a breach by
  Merchant is current on any and all lease, rent or             without PURCHASER’s written permission.                       Merchant of the Covenants in this Agreement and the
  mortgage payments due. No material changes,                                                                                 enforcement thereof, and (b) the enforcement of
  financial or otherwise, in the condition, operation or      2.11 Unencumbered Receipts. Merchant has good,                  PURCHASER’s remedies set forth herein, including
  ownership of Merchant are in any way expected or              complete and marketable title to all Receipts, free and       but not limited to expenses, court costs and attorneys’
  anticipated. Merchant has a continuing, affirmative           clear of any and all liabilities, liens, claims, changes,     fees of twenty-five percent (25%) of any balance due.
  obligation to advise PURCHASER of any material                restrictions, conditions, options, rights, mortgages,
  change in its financial condition, operation or               security interests, equities, pledges and encumbrances      3.4 Required Notifications. Merchant is required to
  ownership. PURCHASER may request statements at                of any kind or nature whatsoever or any other rights          give PURCHASER written notice within 24 hours
  any time during the performance of this Agreement             or interests that may be inconsistent with the                of any filing under Title 11 of the United States
  and the Merchant shall provide them to                        transactions contemplated with, or adverse to the             Code.         Merchant is required to give
  PURCHASER within 5 business days. Merchant’s                  interests of PURCHASER.                                       PURCHASER seven days’ written notice prior to
  failure to do so is a material breach of this                                                                               the closing of any sale of all or substantially all of
  Agreement.                                                  2.12 Business Purpose. Merchant is a valid business             the Merchant’s assets or equity interests.
                                                                in good standing under the laws of the jurisdictions in
2.2 Governmental Approvals. Merchant is in                      which it is organized and/or operates, and Merchant         IV. MISCELLANEOUS
  compliance and shall comply with all laws and has             is entering into this Agreement for business purposes
  valid permits, authorizations and licenses to own,            and not as a consumer for personal, family or               4.1 Modifications; Amendment. No modification,
  operate and lease its properties and to conduct the           household purposes.                                           amendment, waiver or consent of any provision of
  business in which it is presently engaged.                                                                                  this Agreement shall be effective unless the same
                                                              2.13 Default Under Other Contracts. Merchant’s                  shall be in writing and signed by PURCHASER.
2.3 Authorization. Merchant, and the person(s) signing          execution of and/or performance under this
  this Agreement on behalf of Merchant, have full               Agreement will not cause or create an event of              4.2 Assignment. PURCHASER and any Principal may
  power and authority to incur and perform the                  default by Merchant under any contract with another           assign, transfer or sell its right to receive the
  obligations under this Agreement, all of which have           person or entity.                                             Purchased Amount or delegate its duties hereunder,
  been duly authorized.                                                                                                       either in whole or in part. Merchant shall not have
                                                                                                                              the right to assign its rights hereunder or any interest
                                                              III. EVENTS OF DEFAULT AND REMEDIES
2.4 Insurance. Merchant will maintain business-                                                                               herein without the prior written consent of
  interruption insurance naming PURCHASER as loss                                                                             PURCHASER which consent may be withheld in
                                                              3.1 Events of Default. The occurrence of any of the
  payee and additional insured in amounts and against                                                                         PURCHASER’s sole discretion. PURCHASER
                                                                following events shall constitute an “Event of
  risks as are satisfactory to PURCHASER and shall                                                                            reserves the rights to sell or assign this Agreement
                                                                Default” hereunder: (a) Merchant shall violate any
  provide PURCHASER proof of such insurance upon                                                                              with or without prior written notice to Merchant.
                                                                term or covenant in this Agreement; (b) Any
  request.
                                                                representation or warranty by Merchant in this
                                                                                                                            4.3 Notices. All notices, requests, consent, demands
                                                                Agreement shall prove to have been incorrect, false
2.5 Tax Obligations.          Merchant is currently in                                                                        and other communications hereunder shall be
                                                                or misleading in any material respect when made; (c)
  compliance with all federal state and local tax laws,                                                                       delivered by certified mail, return receipt requested,
                                                                Merchant shall admit in writing within 120 days of
  has filed all returns, and has paid all taxes due, except                                                                   to PURCHASER the address set forth in this
                                                                funding its inability to pay its debts, or shall make a
  as disclosed to PURCHASER.                                                                                                  Agreement and shall become effective only upon
                                                                general assignment for the benefit of creditors, or any
                                                                                                                              receipt.
                                                                proceeding shall be instituted by or against Merchant
2.6 Change of Name or Location. Merchant will not
                                                                seeking to adjudicate it a bankrupt or insolvent, or
  conduct Merchant’s businesses under any name other                                                                        4.4 Waiver. No failure on the part of PURCHASER to
                                                                seeking reorganization, arrangement, adjustment, or
  than as disclosed to the PURCHASER or change any                                                                            exercise, and no delay in exercising, any right under
                                                                composition of it or its debts; (d) the sending of
  of its places of business without ten (10) days prior                                                                       this Agreement shall operate as a waiver thereof, nor
                                                                notice of termination by Guarantor; (e) Merchant
  written notice to PURCHASER.                                                                                                shall any single or partial exercise of any right under
                                                                shall transport, move, interrupt, suspend, dissolve or
                                                                                                                              this Agreement preclude any other or further exercise
                                                                terminate its business; (f) Merchant shall transfer or
2.7 Daily Batch Out. Merchant will batch out receipts                                                                         thereof or the exercise of any other right. The
                                                                sell all or substantially all of its assets; (h) Merchant
  with all payment processors on a daily basis.                                                                               remedies provided hereunder are cumulative and not
                                                                shall make or send notice of any intended bulk sale or
                                                                                                                              exclusive of any remedies provided by law or equity.
                                                                transfer by Merchant; (i) Merchant shall use multiple
2.8 Estoppel Certificate. Merchant will at any time,
                                                                depository accounts without the prior written consent
  and from time to time, upon at least one (1) day’s                                                                        4.5 Binding Effect; Governing Law, Venue and
                                                                of PURCHASER; (j) Merchant shall change its bank
  prior notice from PURCHASER to Merchant,                                                                                    Jurisdiction. Merchant and Guarantor agree that any
                                                                account without the prior written consent of
  execute, acknowledge and deliver to PURCHASER                                                                               suit, action or proceeding to enforce or arising out of
                                                                PURCHASER; (k) Merchant shall perform any act
  and/or to any other person, person firm or corporation                                                                      this Agreement shall be brought in any court in the
                                                                that reduces the value of any Collateral granted under
  specified by PURCHASER, a statement certifying                                                                              Commonwealth of Virginia or in the United States
                                                                this Agreement; or (l) Merchant shall default under
  that this Agreement is unmodified and in full force                                                                         District Court for the Eastern District of Virginia (the
                                                                any of the terms, covenants and conditions of any
  and effect (or, if there have been modifications, that                                                                      “Acceptable Forums”), and Merchant and Guarantor
                                                                other agreement with PURCHASER.
  the same is in full force and effect as modified and                                                                        waive personal service of process. Merchant and
  stating the modifications) and stating the dates which                                                                      Guarantor agree that the Acceptable Forums are
                                                              3.2 Remedies. In case any Event of Default occurs and
  the Purchased Amount or any portion thereof has                                                                             convenient to them, submit to the jurisdiction of the
                                                                is not waived pursuant to Section 4.4 hereof,
  been repaid.                                                                                                                Acceptable Forums and waive any and all objections
                                                                PURCHASER on its own and on behalf of the
                                                                                                                              to jurisdiction or venue. In the event a legal
                                                                PURCHASER may proceed to protect and enforce its
2.9 No Bankruptcy or Insolvency. As of the date of                                                                            proceeding concerning this Agreement is initiated in
                                                                rights or remedies by suit in equity or by action at
  this Agreement, Merchant represents that it is not                                                                          any other forum, Merchant and Guarantor waive any
                                                                law, or both, whether for the specific performance of
  insolvent and does not contemplate and has not filed                                                                        right to oppose any motion or application made by
                                                                any covenant, agreement or other provision contained
  any petition for bankruptcy protection under Title 11                                                                       PURCHASER to transfer such proceeding to an
                                                                herein, or to enforce the discharge of Merchant’s
  of the United States Code or any state-law analogue,                                                                        Acceptable Forum, or to dismiss the action on the
                                                                obligations hereunder (including the Personal
  and there has been no involuntary petition under such                                                                       grounds of forum non conveniens.
                                                                Guaranty) or any other legal or equitable right or
  laws brought or pending against Merchant. Merchant


Kapitus-FRF-ACH 2018-12-12                                                                                                                                          Page 4 of 6
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
  This Agreement and Case    Case      19-34093
                              any claim,19-03655
                                              dispute or Document
                                                           Document
                                                               SECURED19
                                                                       1 THROUGH
                                                                          Filed
                                                                           Filedin
                                                                                 inTXSB
                                                                                    TXSBCLASS
                                                                                    THE     on
                                                                                            on10/28/19
                                                                                                11/12/19
                                                                                                  OR      Page
                                                                                                            Page     31
                                                                                                                      31of  of37
                                                                                                            same arbitration.  37However, applicants, co-
  controversy (whether in contract, tort, or otherwise)        REPRESENTATIVE     ACTION.        THIS       applicants, authorized users on a single account
  at any time arising from or relating to this Agreement       PROVISION IS A MATERIAL INDUCEMENT           and/or related accounts, or corporate affiliates are
  is governed by, and this Agreement will be construed         FOR PURCHASER TO ENTER INTO THIS             here considered as one person.
  in accordance with Virginia law (to the extent not           AGREEMENT.
  preempted by federal law) without regard to internal                                                      How arbitration works
  principles of conflict of laws. The legality,              4.11 ARBITRATION.   PLEASE READ THIS
  enforceability and interpretation of this Agreement          PROVISION    OF    THE     AGREEMENT
                                                                                                         g. Arbitration shall be conducted by the American
  and the amounts contracted for under this Agreement          CAREFULLY. THIS SECTION PROVIDES             Arbitration Association (“AAA”) according to this
  will be governed by the laws of the Commonwealth             THAT DISPUTES MAY BE RESOLVED BY             arbitration provision and the applicable AAA
  of Virginia. Merchant and Guarantor understand and           BINDING ARBITRATION.     ARBITRATION         Commercial Arbitration Rules in effect when the
  agree that (i) PURCHASER and/or Kapitus Servicing            REPLACES THE RIGHT TO GO TO COURT,           claim is filed (“AAA Rules”), except where those
  are located in Virginia, (ii) all final credit decisions     HAVE A JURY TRIAL OR INITIATE OR             rules conflict with this arbitration provision.
  are made from Virginia, (iii) the Agreement is made          PARTICIPATE IN A CLASS ACTION. IN            Merchant can obtain copies of the AAA Rules at
  in Virginia (that is, no binding contract will be            ARBITRATION, DISPUTES ARE RESOLVED           the AAA’s website (www adr.org) or by calling
  formed until Merchant’s signed Agreement is                  BY AN ARBITRATOR, NOT A JUDGE OR             800-778-7879. Merchant or PURCHASER may
  received and accepted in Virginia) and (iv)                  JURY. ARBITRATION PROCEDURES ARE             choose to have a hearing, appear at any hearing by
  Merchant’s payments are not accepted until received          SIMPLER AND MORE LIMITED THAN IN             phone or other electronic means, and/or be
  in Virginia.                                                 COURT. THIS ARBITRATION PROVISION IS         represented by counsel. Notwithstanding any
                                                               GOVERNED      BY     THE      FEDERAL        terms to the contrary, any in-person hearing will
4.6 Survival of Representation, etc. All                       ARBITRATION ACT (“FAA”), AND SHALL BE        be held in Arlington, Virginia
  representations, warranties and covenants herein shall   INTERPRETED IN THE BROADEST WAY
  survive the execution and delivery of this Agreement     THE LAW WILL ALLOW.                                        h. Arbitration may be requested any time, even
  and shall continue in full force until all obligations                                                                 where there is a pending lawsuit, unless a trial has
  under this Agreement shall have been satisfied in full   Covered claims                                                begun or a final judgment entered. Neither
  and this Agreement shall have terminated.                a. Merchant and/or Performance Guarantors,                    Merchant nor PURCHASER waive the right to
                                                              (collectively hereinafter referred to as                   arbitrate by filing or serving a complaint, answer,
4.7 Severability. In case any of the provisions in this       “Merchant”) or PURCHASER may arbitrate any                 counterclaim, or motion in a lawsuit. To choose
  Agreement is found to be invalid, illegal or                claim, dispute or controversy between Merchant             arbitration, a party must file a motion to compel
  unenforceable in any respect, the validity, legality        and PURCHASER arising out of or related to this            arbitration in a pending matter or commence
  and enforceability of any other provision contained         Agreement, any other agreement,             or the         arbitration by submitting the required AAA forms
  herein shall not in any way be affected or impaired.        Merchant/PURCHASER relationship ( “Claims”).               and requisite filing fees to the AAA.
                                                           b. If arbitration is chosen by any party in
4.8 Entire Agreement. Any provision hereof                    accordance with paragraph 4.11(h) neither               i. The arbitration shall be conducted by a single
  prohibited by law shall be ineffective only to the          Merchant nor PURCHASER will have the                       arbitrator in accord with this arbitration provision
  extent of such prohibition without invalidating the         right to litigate that Claim in court or have a            and the AAA Rules, which may limit discovery.
  remaining provisions hereof. This Agreement and             jury trial on that Claim.                                  The arbitrator shall not apply any federal or state
  Security Agreement and Guaranty hereto embody the        c. Except as stated below, all Claims are subject to          rules of civil procedure for discovery, but the
  entire    agreement    between    Merchant      and         arbitration, no matter what legal theory they are          arbitrator shall honor claims of privilege
  PURCHASER and supersede all prior agreements                based on or what remedy (damages, or injunctive            recognized at law and shall take reasonable steps
  and understandings relating to the subject matter           or declaratory relief) they seek, including Claims         to protect account information and other
  hereof.                                                     based on contract, tort (including intentional tort),      confidential information of either party if
                                                              fraud, agency, Merchant or PURCHASER’s                     requested to do so. The arbitrator shall apply the
4.9 JURY TRIAL WAIVER. THE PARTIES                            negligence, statutory or regulatory provisions, or         substantive laws of the Commonwealth of
  HERETO WAIVE TRIAL BY JURY IN ANY                           any other sources of law; Claims made as                   Virginia without regard to any applicable
  COURT IN ANY SUIT, ACTION OR                                counterclaims, cross-claims, third-party claims,           principals of conflicts of law.
  PROCEEDING ON ANY MATTER ARISING IN                         interpleaders or otherwise; Claims made regarding
  CONNECTION WITH OR IN ANY WAY                               past, present, or future conduct; and Claims made       j. The arbitrator shall make any award in writing
  RELATED TO THE TRANSACTIONS OF                              independently or with other claims. This also              and, if requested by Merchant or PURCHASER,
  WHICH THIS AGREEMENT IS A PART OR                           includes Claims made by or against anyone                  shall include a reasoned opinion for the award.
  THE   ENFORCEMENT    HEREOF.   THE                          connected with PURCHASER or Merchant or                    An arbitration award shall decide the rights and
  PARTIES HERETO ACKNOWLEDGE THAT                             claiming through PURCHASER or Merchant, or                 obligations only of the parties named in the
  EACH MAKES THIS WAIVER KNOWINGLY,                           by someone making a claim through                          arbitration, and shall not have any bearing on any
  WILLINGLY AND VOLUNTARILY AND                               PURCHASER or Merchant, such as a co-                       other person or dispute.
  WITHOUT DURESS, AND ONLY AFTER                              applicant, authorized user, employee, agent,
  EXTENSIVE CONSIDERATION OF THE                              representative or an affiliated/parent/subsidiary       k. The arbitrator shall have no authority to award
  RAMIFICATIONS OF THIS WAIVER WITH                           company.                                                   punitive damages, consequential damages, or
  THEIR ATTORNEYS.                                                                                                       other damages not measured by the prevailing
                                                           Arbitration limits                                            party’s actual damages, except as required by
4.10 CLASS ACTION WAIVER. THE PARTIES                      d. Individual Claims filed in a small claims court are        statute.
  HERETO WAIVE ANY RIGHT TO ASSERT                            not subject to arbitration, as long as the matter
  ANY CLAIMS AGAINST ANY OTHER PARTY                          stays in small claims court.                               Paying for arbitration fees
  AS A REPRESENTATIVE OR MEMBER IN                         e. PURCHASER will not initiate arbitration to              l. Arbitration fees will be allocated according to the
  ANY CLASS OR REPRESENTATIVE ACTION.                         enforce its rights under this Agreement. If                applicable AAA Rules. All parties are responsible
  TO THE EXTENT ANY PARTY IS                                  Merchant asserts a Claim against PURCHASER,                for their own attorney’s fees, expert fees and any
  PERMITTED TO PROCEED WITH A CLASS                           PURCHASER may elect to arbitrate any Claims                other expenses unless the arbitrator awards such
  OR   REPRESENTATIVE   ACTION,   THE                         against PURCHASER.                                         fees or expenses to PURCHASER based on
  PARTIES HERETO AGREE THAT: (1) THE                       f. Claims brought as part of a class action, private          applicable law.
  PREVAILING PARTY SHALL NOT BE                               attorney general or other representative action can
  ENTITLED TO RECOVER ATTORNEYS’                              be arbitrated only on an individual basis. The          m. The parties agree that failure or refusal of a party
  FEES OR COSTS ASSOCIATED WITH                               arbitrator has no authority to arbitrate any claim         to pay its required share of the deposits for
  PURSUING      THE     CLASS      OR                         on a class or representative basis and may award           arbitrator compensation or administrative charges
  REPRESENTATIVE ACTION AND (2) THE                           relief only on an individual basis. If arbitration is      shall constitute a waiver by that party to present
  PARTY WHO INITIATES OR PARTICIPATES                         chosen by any party, neither Merchant nor                  evidence or cross-examine witnesses. In such
  AS A MEMBER OF THE CLASS WILL NOT                           PURCHASER may pursue a Claim as part of a                  event, the other party shall be required to present
  SUBMIT A CLAIM OR OTHERWISE                                 class action or other representative action. Claims        evidence and legal argument as the arbitrator(s)
  PARTICIPATE    IN  ANY    RECOVERY                          of 2 or more persons may not be combined in the            may require for the making of an award. Such


Kapitus-FRF-ACH 2018-12-12                                                                                                                                 Page 5 of 6
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
      waiver shall not allow  Case
                               Case
                                  for a 19-34093
                                         19-03655
                                        default judgment Document
                                                           Document       19
                                                                           1 Filed
                                                               the Transactional   Filed   in
                                                                                            inTXSB
                                                                                               TXSB
                                                                                      Documents,     whichon
                                                                                                           onmay
                                                                                                               10/28/19
                                                                                                                11/12/19
                                                                                                                     be    Page
                                                                                                                           Page32
                                                                                                                                32of
                                                                                                                                  of37
                                                                                                                                     37
      against the non-paying party in the absence of           provided to Merchant upon request.
      evidence presented as provided for above.
                                                               All references to “PURCHASER” or “Merchant” or
  n. Except as may be required by law, neither a party         “Performance Guarantors,” as the case may be, in the
      nor an arbitrator may disclose the existence,            Transaction Documents shall be subject to the
      content or results of any arbitration hereunder          provisions of this Section 4.12 and shall be construed
      without the prior written consent of both parties.       to reflect that (i) each Principal shall have, in
                                                               connection with with the Transaction entered into by
      The final award                                          the Agent on its behalf, all of the rights,
  o. Any award by an arbitrator is final unless a party        responsibilities, privileges and obligations of a
      appeals it in writing to the AAA within 30 days of       “PURCHASER” directly entering into such
      notice of the award pursuant to the AAA’s                Transaction with the other parties under each of the
      Optional Appellate Arbitration Rules.           The      Transaction Agrements and (ii) Agent’s Principals
      arbitration appeal shall be determined by a panel        have designated Agent (acting directly or through the
      of 3 arbitrators. The panel will consider all facts      Authorized Subservicing Agent) as their sole agents
      and legal issues anew based on the same evidence         for performance of PURCHASER’s obligations to
      presented in the prior arbitration, and will make        Merchant and for receipt of performance by
      decisions based on a majority vote. Arbitration          Merchant of its obligations to PURCHASER in
      fees for the arbitration appeal shall be allocated       connection with the Transaction (including, among
      according to the applicable AAA Rules. An                other things, as Agent for each Principal in
      award by a panel on appeal is final. A final award       connection with transfers of cash or other property
      is subject to judicial review as provided by             and as agent for giving and receiving all notices
      applicable law.                                          under the Transaction Documents), either directly.
                                                               Both Agent and its Principals shall be deemed
      Survival and Severability of Terms                       “parties” to the Transaction Documents and all
  p. This arbitration provision shall survive changes in       references to a “party” or “either party” in any
      this Agreement and termination of the account or         Transaction Document shall be deemed revised
      the relationship between Merchant and                    accordingly.
      PURCHASER, including the bankruptcy of any
      party and any sale of Merchant account, or               The parties hereto acknowledge and agree that any
      amounts owed on Merchant account, to another             assignment, pledge and/or grant to PURCHASER by
      person or entity. If any part of this arbitration        the Merchant or a Performance Guarantor of a
      provision is deemed invalid or unenforceable, the        security interest in and to any property and assets
      other terms shall remain in force, except that there     (including the Collateral and the Additional
      can be no arbitration of a class or representative       Collateral) pursuant to any of the applicable
      Claim. This arbitration provision may not be             Transaction Agreements to secure the payment
      amended, severed or waived, except as provided           and/or performance of any of their respective and/or
      in this Agreement or in a written agreement              joint obligations, shall be deemed to have been made
      between Merchant and PURCHASERs.                         to the PURCHASER for and on behalf of itself and
                                                               any other Principal. PURCHASER hereby agrees to
      RIGHT TO OPT OUT OF ARBITRATION.                         hold all Collateral and Additional Collateral hereafter
  q. MERCHANT AND GUARANTOR(S) MAY                             delivered to it pursuant to the Transaction
      OPT       OUT      OF      THE     ARBITRATION           Documents, for itself and for the benefit of the
      PROVISION ABOVE. TO OPT OUT OF THE                       Principals, on and subject to the terms and conditions
      ARBITRATION CLAUSE, MERCHANT AND                         set forth in the Transaction Documents. In its
      EACH GUARANTOR MUST SEND BUYER A                         capacity, the Agent and Sub-Servicing Agent are
      NOTICE THAT THE MERCHANT AND EACH                        each a “representative” of each of the Principals
      GUARANTOR DOES NOT WANT THE                              within the meaning of the term “secured party” as
      CLAUSE TO APPLY TO THIS AGREEMENT.                       defined in the UCC.              In addition to the
      FOR ANY OPT OUT TO BE EFFECTIVE,                         representations and warranties set forth in the
      MERCHANT AND EACH GUARANTOR                              Transaction Documents, Agent hereby makes the
      MUST SEND AN OPT OUT NOTICE TO THE                       following representations and warranties, which shall
      FOLLOWING ADDRESS BY REGISTERED                          continue during the term of any Transaction:
      MAIL, WITHIN 14 DAYS AFTER THE DATE                      Principal has duly authorized Agent to execute and
      OF THIS AGREEMENT: Kapitus Servicing, Inc.               deliver the Transaction Documents on its behalf, has
      – ARBITRATION OPT OUT, 2500 Wilson                       the power to so authorize Agent and to enter into the
      Boulevard, Suite 350, Arlington, VA 22201                Transaction contemplated by the Transaction
      ATTENTION: General Counsel.                              Documents and to perform the obligations of
                                                               Fumder, and has taken all necessary action to
4.12 PURCHASER acting as Agent.                                authorize such execution and delivery by Agent and
  PURCHASER has entered into this Agreement, the               such performance by it.
  Merchant Security Agreement and the Guaranty
  (collectively, the Transaction Documents”) as agent        4.13 Counterparts; Facsimile and PDF Acceptance.
  (in such capacity, “Agent”) for itself and one or more       This Agreement and the Merchant Security
  third parties          as “co-investors” or “co-             Agreement and Guaranty may be executed in
  PURCHASERs” (each a “Principal”). Agent and                  counterparts, each of which shall constitute an
  each Principal have elected to treat the transaction         original, but all of which together shall constitute one
  consummated under the Transaction Documents (the             instrument. Signatures on this Agreement and the
  “Transaction”) as a single transaction on behalf of          Merchant Security Agreement and Guaranty sent by
  separate Principals, and Agent hereby certifies that         facsimile or PDF will be treated as original signatures
  the portion of the Transaction allocable to the              for all purposes.
  account of each of the Principals (the “Portion”) for
  which it is acting (to the extent that any such
                                                                                          INITIALS: ___________
  Transaction is allocable to the account of more than
  one Principal) as set forth in one or more addenda to



Kapitus-FRF-ACH 2018-12-12                                                                                                                Page 6 of 6
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                            Case
                            Case19-34093
                                 19-03655 Document
                                          Document
                                           SECURITY 19
                                                     1 Filed
                                                       Filedin
                                                    AGREEMENTinTXSB
                                                               TXSB on
                                                                     on10/28/19
                                                                       11/12/19 Page
                                                                AND GUARANTY    Page33
                                                                                     33of
                                                                                       of37
                                                                                          37
Merchant’s Legal Name: REBIRTH BODY SHAPERS LLC
D/B/A: Rebirth Body Shapers
Physical Address: 2131 War Admiral Dr                           City: Stafford                                     State: TX                                Zip: 77477-6351
Federal ID#


                                                                              SECURITY AGREEMENT

Security Interest. To secure Merchant’s payment and performance obligations to PURCHASER under the Future Receivable Factoring Agreement between Merchant and
PURCHASER (the “Merchant Agreement”), Merchant hereby grants to PURCHASER a security interest in all accounts, accounts receivable, contracts, real property leases, notes,
bills, acceptances, chooses in action, chattel paper, instruments, documents and other forms of obligations at any time owing to the Merchant arising out of goods sold or leased or
for services rendered by Merchant, the proceeds thereof and all of Merchant's rights with respect to any goods represented thereby, whether or not delivered, goods returned by
customers and all rights as an unpaid vendor or lienor, including rights of stoppage in transit and of recovering possession by proceedings including replevin and reclamation,
together with all customer lists, books and records, ledger and account cards, computer tapes, software, disks, printouts and records, whether now in existence or hereafter created,
relating thereto (collectively referred to hereinafter as "Receivables"); (ii) all inventory, including without limitation, all goods manufactured or acquired for sale or lease, and any
piece goods, raw materials, work in process and finished merchandise, findings or component materials, and all supplies, goods, incidentals, office supplies, packaging materials
and any and all items used or consumed in the operation of the business of Merchant or which may contribute to the finished product or to the sale, promotion and shipment
thereof, in which Merchant now or at any time hereafter may have an interest, whether or not the same is in transit or in the constructive, actual or exclusive occupancy or
possession of Merchant or is held by Merchant or by others for Merchant's account (collectively referred to hereinafter as "Inventory"); (iii) goods, including without limitation, all
machinery, equipment, parts, supplies, apparatus, appliances, tools, fittings, furniture, furnishings, fixtures and articles of tangible personal property of every description now or
hereafter owned by the Grantor or in which Grantor may have or may hereafter acquire any interest, at any location (collectively referred to hereinafter as "Equipment"); (iv)
general intangibles in which the Merchant now has or hereafter acquires any rights, including but not limited to, causes of action, corporate or business records, inventions,
designs, patents, patent applications, trademarks, trademark registrations and applications therefor, goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, licenses, permits, franchises, customer lists, computer programs, all claims under guaranties, tax refund claims, rights and claims against
carriers and shippers, leases, claims under insurance policies, all rights to indemnification and all other intangible personal property and intellectual property of every kind and
nature (collectively referred to hereinafter as "Intangibles"); (v) All the capital stock, bonds, notes, partnership interests, member interests in limited liability companies, and other
securities, if any, held of record or beneficially by the Merchant, including without limitation the capital stock of all subsidiaries of the Merchant, and the Merchant's interests in all
securities brokerage accounts (collectively referred to hereinafter as "Investments"); (vi) all cash on hand and on deposit in banks, trust companies and similar institutions, and all
property accounted for in the Merchant's financial statements as "cash equivalents" (collectively referred to hereinafter as "Cash"); (vii) all other assets, proceeds and items not
directly referred to herein as those terms are defined in Article 9 of the Uniform Commercial Code under applicable federal and state law (collectively referred to hereinafter as
“UCC Article 9 Items”); (viii) all accessions to, substitutions for, and all replacements, products and proceeds of the Receivables, Inventory, Equipment, Intangibles, Investments,
Cash and UCC Article 9 Items (collectively referred to hereinafter as "Collateral"), including without limitation proceeds of insurance policies insuring the Collateral; and (ix)
Books and records relating to any of the Collateral (including without limitation, customer data, credit files, computer programs, printouts, and other computer materials and
records of the Merchant pertaining to any of the Collateral), whether now or hereafter owned or acquired by Merchant and wherever located; and all proceeds of the foregoing. If
the Merchant Agreement identifies more than one Merchant, this Security Agreement applies to each Merchant, jointly and severally.

Merchant acknowledges and agrees that any security interest granted to PURCHASER under any other agreement between Merchant and PURCHASER will secure the obligations
hereunder, and that the Merchant’s payment and performance obligations secured by this Security Agreement, and the Collateral granted hereunder, shall be perfected under any
previously filed UCC-1 or UCC-3 statement, perfecting PURCHASER’s interest in the Collateral.

Merchant further acknowledges and agrees that, if Merchant enters into future Agreements with PURCHASER, any security interest granted to PURCHASER under such future
Agreements will relate back to this Security Agreement, and that the Merchant’s payment and performance obligations, and the Collateral granted, under such future Agreements,
shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting PURCHASER’s interest in the Collateral.

Cross-Collateral. To secure the payment and performance obligations to PURCHASER (and the PURCHASERs) under this Merchant Security Agreement and Guaranty (this
“Agreement”), Merchant and each Guarantor hereby grants PURCHASER, for itself and its participants, a security interest in the collateral set forth in the Addendum to the
Security Agreement and Guarantee (the “Additional Collateral”). Each Guarantor agrees and acknowledges that PURCHASER will have a security interest in the aforesaid
Additional Collateral upon execution of this Agreement.

Guarantor acknowledges and agrees that any security interest granted to PURCHASER under any other agreement between Guarantor and PURCHASER will secure the
obligations hereunder, and that the Guarantor’s payment and performance obligations under this Agreement, and the Additional Collateral granted hereunder, shall be perfected
under any previously filed UCC-1 or UCC-3 statement, perfecting PURCHASER’s interest in the Additional Collateral.

Guarantor further acknowledges and agrees that, if Guarantor enters into future Agreements with PURCHASER, any security interest granted to PURCHASER under such future
Agreements will relate back to this Agreement, and that the Guarantor’s payment and performance obligations, and the Additional Collateral granted, under such future
Agreements, shall relate back to, be perfected under, and made a part of, any previously filed UCC-1 or UCC-3 statement, perfecting PURCHASER’s interesting the Additional
Collateral.

Each of Merchant and each Guarantor agrees to execute any documents or take any action in connection with this Agreement as PURCHASER deems necessary to perfect or
maintain PURCHASER’s first priority security interest in the Collateral and Additional Collateral, including the execution of any control agreements. Each of Merchant and each
Guarantor hereby authorizes PURCHASER to file any financing statements deemed necessary by PURCHASER to perfect or maintain PURCHASER’s security interest, which
financing statements may contain notification that Merchant and each Guarantor have granted a negative pledge to PURCHASER with respect to the Collateral and Additional
Collateral, and that any subsequent lender or lienor may be tortiously interfering with PURCHASER’s rights. Merchant and each Guarantor shall be jointly and severally liable for
and shall pay to PURCHASER upon demand all costs and expenses, including but not limited to attorneys’ fees, which may be incurred by PURCHASER in protecting, preserving
and enforcing PURCHASER’s security interest and rights.



                                                                                                                                                                         Page 1 of 5
Kapitus-FRF-ACH 2018-12-12
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
Negative Pledge. MerchantCase
                           Case
                            and each19-34093
                                     19-03655
                                       Guarantor agreesDocument
                                                         Document         19
                                                                           1 assume,
                                                          not to create, incur, Filed
                                                                                  Filedorininpermit
                                                                                               TXSB
                                                                                                TXSB      on
                                                                                                           ondirectly
                                                                                                     to exist, 10/28/19
                                                                                                                11/12/19        Page
                                                                                                                                 Page
                                                                                                                      or indirectly,      34
                                                                                                                                           34of of37
                                                                                                                                     any additional 37
                                                                                                                                                    financings, loans, lien or other
encumbrance of any kind on or with respect to any of the Collateral or Additional Collateral, as applicable without written permission of PURCHASER.

Consent to Enter Premises and Assign Lease. PURCHASER shall have the right to cure Merchant’s default in the payment of rent for the Premises on the following terms. In
the event Merchant is served with papers in an action against Merchant for nonpayment of rent or for summary eviction, PURCHASER may execute its rights and remedies under
the Assignment of Lease. Merchant also agrees that PURCHASER may enter into an agreement with Merchant’s landlord giving PURCHASER the right: (a) to enter the Premises
and to take possession of the fixtures, equipment and other Collateral therein for the purpose of protecting and preserving same; and (b) to assign Merchant’s lease to another
qualified merchant capable of operating a business comparable to Merchant’s at the Premises.

Remedies. Upon any Event of Default, PURCHASER may pursue any remedy available at law (including those available under the provisions of the UCC) or in equity to collect,
enforce, or satisfy any obligations then owing to PURCHASER, whether by acceleration or otherwise.



                                                                                   GUARANTY

Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees to PURCHASER Merchant’s performance of all of the representations, warranties,
covenants made by Merchant in this Agreement and the Merchant Agreement, as each agreement may be renewed, amended, extended or otherwise modified (the “ Guaranteed
Obligations”). Guarantor’s obligations are due (i) at the time of any breach by Merchant of any representation, warranty, or covenant made by Merchant in this Agreement and the
Merchant Agreement, and (ii) if within 120 days Merchant admits its inability to pay its debts, or makes a general assignment for the benefit of creditors, or any proceeding shall
be instituted by or against Merchant seeking to adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, or composition of it or its debts. (It is
understood by all parties that Guarantors are only guaranteeing that they will not take any action or permit the merchant to take any action that is a breach of this agreement.)



Guarantor Waivers. In the event that Merchant fails to make a payment or perform any obligation due to Guarantor's actions or malfeasance under the Merchant Agreement,
PURCHASER may enforce its rights under this Agreement without first seeking to obtain payment from Merchant, any other guarantor, or any Collateral, Additional Collateral or
Cross-Collateral PURCHASER may hold pursuant to this Agreement or any other guaranty.

PURCHASER does not have to notify Guarantor of any of the following events and Guarantor will not be released from its obligations under this Agreement if it is not notified of:
(i) Merchant’s failure to pay timely any amount owed under the Merchant Agreement; (ii) any adverse change in Merchant’s financial condition or business; (iii) any sale or other
disposition of any collateral securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations; (iv) PURCHASER’s acceptance of this Agreement ; and
(v) any renewal, extension or other modification of the Merchant Agreement or Merchant’s other obligations to PURCHASER. In addition, PURCHASER may take any of the
following actions without releasing Guarantor from any of its obligations under this Agreement: (i) renew, extend or otherwise modify the Merchant Agreement or Merchant’s
other obligations to PURCHASER; (ii) release Merchant from its obligations to PURCHASER; (iii) sell, release, impair, waive or otherwise fail to realize upon any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations; and (iv) foreclose on any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations in a manner that impairs or precludes the right of Guarantor to obtain reimbursement for payment under this Agreement. Until the
Purchased Amount plus any accrued but unpaid interest and Merchant’s other obligations to PURCHASER under the Merchant Agreement and this Agreement are paid in full,
Guarantor shall not seek reimbursement from Merchant or any other guarantor for any amounts paid by it under this Agreement. Guarantor permanently waives and shall not seek
to exercise any of the following rights that it may have against Merchant, any other guarantor, or any collateral provided by Merchant or any other guarantor, for any amounts paid
by it, or acts performed by it, under this Agreement including without limitation under the following rights and remedies: (i) subrogation; (ii) reimbursement; (iii) performance;
(iv) indemnification; or (v) contribution. In the event that PURCHASER must return any amount paid by Merchant or any other guarantor of the Guaranteed Obligations because
that person has become subject to a proceeding under the United States Bankruptcy Code or any similar law, Guarantor’s obligations under this Agreement shall include that
amount.




Guarantor Acknowledgement. Guarantor acknowledges that: (i) He/She understands the seriousness of the
provisions of this Agreement; (ii) He/She has had a full opportunity to consult with counsel of his/her choice;
and (iii) He/She has consulted with counsel of his/her choice or has decided not to avail himself/herself of that
opportunity.

                                                                                                                                                              INITIALS: _________

Joint and Several Liability. The obligations hereunder of the persons or entities constituting Guarantor under this Agreement are joint and several.



  Consent to Receive Autodialed and Prerecorded Calls and Messages. PURCHASER, Kapitus Servicing, Inc., as servicer, and their subsidiaries and affiliates (collectively,
  Kapitus) may from time to time notify Merchant(s), and Owner(s) of various promotional offers and other marketing information, or contact Merchant(s) and Owners(s) in
  connection with the servicing of this Agreement, or in connection with any default under this Agreement. By signing this Agreement, Merchant(s), and Owner(s) expressly
  consent and authorize Kapitus to call, send text messages, and/or send other electronic messages (including prerecorded or artificial voice messages) using an automatic
  telephone dialing system to any telephone number provided by Merchant(s) and Owner(s) in this Agreement or corresponding administrative form or any other applications for
  funding, including cellular phone numbers and landlines, regardless of their inclusion on any do not call list for purposes of servicing, collections, marketing, or promoting any
  product offered by Kapitus.
  Please note that Merchant(s) and Owner(s) are not required to consent to this section of this Agreement in order to qualify or obtain any products or services from Kapitus. If
  you do not agree to be called for marketing or promotional purposes please call (844) 547-9396 or email DNC@kapitus.com




                                                                                                                                                                    Page 2 of 5
Kapitus-FRF-ACH 2018-12-12
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                        Case
                        Case19-34093
                             19-03655 Document
                                      Document19
                                               1 Filed
                                                 Filedin
                                                       inTXSB
                                                         TXSBon
                                                              on10/28/19
                                                                11/12/19 Page
                                                                         Page35
                                                                              35of
                                                                                of37
                                                                                   37
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT AGREEMENT”, ARE HEREBY INCORPORATED IN
FULL AND MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED TERMS NOT DEFINED IN THIS SECURITY
AGREEMENT AND GUARANTY, SHALL HAVE THE MEANINGS SET FORTH IN THE MERCHANT AGREEMENT.

MERCHANTS AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO. IT IS UNDERSTOOD THAT ANY REPRESENTATIONS OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY
PARTY IF NOT INCLUDED IN THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID. ANY MODIFICATION OR OTHER ALTERATION TO
THE AGREEMENT MUST BE IN WRITING AND EXECUTED BY THE PARTIES TO THIS CONTRACT.
MERCHANT

By    Luther Smith                                                        _
                 (Print Name and Title)                                                 (Signature)
OWNER/GUARANTOR #1

By    Luther Smith                                                        _
                      (Print Name)                                                      (Signature)
OWNER/GUARANTOR #2

By    N/A                                                                 _
                      (Print Name)                                                      (Signature)




                                                                                                          Page 3 of 5
Kapitus-FRF-ACH 2018-12-12
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                            Case
                            Case19-34093
                                 19-03655 Document
                                          Document19
                                                   1 Filed
                                                     Filedin
                                                           inTXSB
                                                             TXSBon
                                                                  on10/28/19
                                                                    11/12/19 Page
                                                                             Page36
                                                                                  36of
                                                                                    of37
                                                                                       37




                                                              APPENDIX A: SCHEDULE OF FEES
A. Origination Fee                                                      To cover underwriting and related expenses
        Amount Funded                             Origination Fee
        Up to $15,000.00                                  $395.00
        Over $15,000.00                   2.5% of Amount Funded
        Due diligence Fee                                   $0.00

B. Rejected ACH or NSF Fee
    If Daily ACH Payments
        Amount Funded                                    Reject Fee
        Up to $7,500.00                                      $25.00
        $7,501.00-$50,000.00                                 $35.00
        $50,001.00-$100,000.00                               $50.00
        $100,001.00-$250,000.00                              $75.00
        Over $250,000.00                                    $100.00
    If Weekly ACH Payments
        Amount Funded                                    Reject Fee
        Up to $7,500.00                                      $75.00
        $7,501.00-$50,000.00                                 $99.00
        $50,001.00-$100,000.00                              $175.00
        $100,001.00-$250,000.00                             $275.00
        Over $250,000.00                                    $395.00

C. Bank Change Fee                                           $75.00     When Merchant requires a change of account to be Debited requiring us to adjust our system

D. Default Fee                                            $2,500.00     When Merchant defaults under the terms of this Agreement

E. UCC Termination Fee                                      $250.00     When Merchant requests a UCC termination
F. Administrative Fee                                         $0.00



Miscellaneous Service Fees. If Merchant elects to have the funding electronically deposited to their designated bank account by Fed Wire, Merchant shall pay a $50 wire fee.
If Merchant elects to have the funding electronically deposited to their designated bank account by ACH transfer, Merchant shall pay a $20.00 fee.
Other than the Origination Fee, if any, set forth above, PURCHASER is NOT CHARGING ANY ORIGINATION OR BROKER FEES to Merchant. If Merchant is charged
another such fee, IT IS NOT BEING CHARGED BY KAPITUS SERVICING OR PURCHASER NOR DOES KAPITUS SERVICING OR PURCHASER RECEIVE ANY
PORTION OF SUCH FEES.

                                                                                                                         MERCHANT INITIALS: ____________




                                                                                                                                                                Page 4 of 5
Kapitus-FRF-ACH 2018-12-12
DocuSign Envelope ID: AB1F0CAF-9FA3-4FF6-874D-E9D78BEE1E04
                           Case
                           Case19-34093
                                19-03655 Document
                                         Document19
                                                  1 Filed
                                                    Filedin
                                                          inTXSB
                                                            TXSBon
                                                                 on10/28/19
                                                                   11/12/19 Page
                                                                            Page37
                                                                                 37of
                                                                                   of37
                                                                                      37
                                             ADDENDUM TO SECURITY AGREEMENT AND GUARANTY


                                                                        MERCHANT INFORMATION
Merchant’s Legal Name: REBIRTH BODY SHAPERS LLC
D/B/A: Rebirth Body Shapers                                                                                           State of Incorporation / Organization: TX
Type of entity: Limited Liability Corporation
Physical Address: 2131 War Admiral Dr                                City: Stafford                                   State: TX                         Zip: 77477-6351
Mailing Address:                                                     City:                                            State:                            Zip:
Date business started (mm/yyyy): 09/2017                             Federal ID# XX-XXXXXXX



Additional Collateral: N/A



THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT AGREEMENT” AND THE “SECURITY AGREEMENT
AND GUARANTY” ARE HEREBY INCORPORATED IN FULL.

Joint and Several Liability. The obligations hereunder of the persons or entities constituting each Merchant and each Guarantor under this Agreement are joint and several.


OWNER/GUARANTOR #3

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #4

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #5

By     N/A
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #6

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #7

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #8

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #9

By     N/A                                                                                 _
                                (Print Name)                                                                               (Signature)
OWNER/GUARANTOR #10

By     N/A
                                (Print Name)                                                                               (Signature)




                                                                                                                                                                  Page 5 of 5
Kapitus-FRF-ACH 2018-12-12
